Exhibit 10.1

 

EXECUTION COPY

 

$700,000,000

CREDIT AGREEMENT

dated as of

April 30, 2019

among

FIRST AMERICAN FINANCIAL CORPORATION,

The Lenders Party Hereto

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent
____________________________

JPMORGAN CHASE BANK, N.A.,
U.S. BANK NATIONAL ASSOCIATION,
WELLS FARGO SECURITIES, LLC

and

PNC CAPITAL MARKETS LLC,
as Joint Lead Arrangers and Joint Bookrunners
______________

U.S. BANK NATIONAL ASSOCIATION,
WELLS FARGO BANK, NATIONAL ASSOCIATION

and

PNC BANK, NATIONAL ASSOCIATION
as Syndication Agents
______________

BANK OF THE WEST,

BMO HARRIS BANK,

CAPITAL ONE, NATIONAL ASSOCIATION,

CITIBANK, N.A.,

CITY NATIONAL BANK

and

KEYBANK NATIONAL ASSOCIATION
as Documentation Agents

 

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

Page

ARTICLE I

DEFINITIONS

1

SECTION 1.01.

Defined Terms

1

SECTION 1.02.

Terms Generally

21

SECTION 1.03.

Accounting Terms and Determinations

21

SECTION 1.04.

Interest Rates; LIBOR Notification

22

SECTION 1.05.

Calculation of Baskets

23

ARTICLE II

THE CREDITS

23

SECTION 2.01.

The Commitments

23

SECTION 2.02.

Loans and Borrowings

23

SECTION 2.03.

Requests for Borrowings

24

SECTION 2.04.

Funding of Borrowings

24

SECTION 2.05.

Interest Elections

25

SECTION 2.06.

Termination and Reduction of the Commitments

26

SECTION 2.07.

Repayment of Loans; Evidence of Debt

26

SECTION 2.08.

Prepayment of Loans

27

SECTION 2.09.

Fees

27

SECTION 2.10.

Interest

28

SECTION 2.11.

Alternate Rate of Interest

28

SECTION 2.12.

Increased Costs

30

SECTION 2.13.

Break Funding Payments

31

SECTION 2.14.

Taxes

31

SECTION 2.15.

Payments Generally; Pro Rata Treatment; Sharing of Setoffs

33

SECTION 2.16.

Mitigation Obligations; Replacement of Lenders

35

SECTION 2.17.

Defaulting Lenders

36

SECTION 2.18.

Expansion Option

36

ARTICLE III

REPRESENTATIONS AND WARRANTIES

37

SECTION 3.01.

Organization; Powers

37

SECTION 3.02.

Authorization; Enforceability

37

SECTION 3.03.

Governmental Approvals; No Conflicts

38

SECTION 3.04.

Financial Statements; No Material Adverse Change

38

SECTION 3.05.

Properties

38

SECTION 3.06.

Litigation and Environmental Matters

38

SECTION 3.07.

Compliance with Laws

39

SECTION 3.08.

No Default

39

SECTION 3.09.

Investment Company Status

39

SECTION 3.10.

Insurance Licenses

39

SECTION 3.11.

Taxes

39

SECTION 3.12.

ERISA

39

SECTION 3.13.

Disclosure

39

SECTION 3.14.

Margin Regulations

40

SECTION 3.15.

Indebtedness

40

SECTION 3.16.

Liens

40

SECTION 3.17.

Subsidiaries

40

SECTION 3.18.

Solvency

40

SECTION 3.19.

Anti-Corruption Laws and Sanctions

40

SECTION 3.20.

EEA Financial Institutions

41

ARTICLE IV

CONDITIONS

41

SECTION 4.01.

Effective Date

41

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(Continued)

Page

 

SECTION 4.02.

Each Credit Event

42

ARTICLE V

AFFIRMATIVE COVENANTS

42

SECTION 5.01.

Financial Statements and Other Information

42

SECTION 5.02.

Notices of Material Events

44

SECTION 5.03.

Existence; Conduct of Business

45

SECTION 5.04.

Payment of Obligations

45

SECTION 5.05.

Maintenance of Properties

46

SECTION 5.06.

Books and Records

46

SECTION 5.07.

Inspection Rights

46

SECTION 5.08.

Compliance with Laws and Contractual Obligations

46

SECTION 5.09.

Insurance

46

SECTION 5.10.

Use of Proceeds

46

ARTICLE VI

NEGATIVE COVENANTS

46

SECTION 6.01.

Indebtedness

47

SECTION 6.02.

Liens

49

SECTION 6.03.

Fundamental Changes; Lines of Business

51

SECTION 6.04.

Transactions with Affiliates

51

SECTION 6.05.

Financial Covenants

51

SECTION 6.06.

Sale/Leaseback Transactions and Synthetic Leases

52

SECTION 6.07.

Dispositions

52

SECTION 6.08.

Restrictive Agreements

53

ARTICLE VII

EVENTS OF DEFAULT

53

ARTICLE VIII

THE ADMINISTRATIVE AGENT

56

SECTION 8.01.

Authorization and Action

56

SECTION 8.02.

Administrative Agent’s Reliance, Indemnification, Etc

58

SECTION 8.03.

Posting of Communications

59

SECTION 8.04.

The Administrative Agent Individually

60

SECTION 8.05.

Successor Administrative Agent

60

SECTION 8.06.

Acknowledgements of Lenders

61

SECTION 8.07.

Certain ERISA Matters

61

ARTICLE IX

MISCELLANEOUS

63

SECTION 9.01.

Notices

63

SECTION 9.02.

Waivers; Amendments

64

SECTION 9.03.

Expenses; Indemnity; Damage Waiver

65

SECTION 9.04.

Successors and Assigns

66

SECTION 9.05.

Survival

69

SECTION 9.06.

Counterparts; Integration; Effectiveness; Electronic Execution

69

SECTION 9.07.

Severability

70

SECTION 9.08.

Right of Setoff

70

SECTION 9.09.

Governing Law; Jurisdiction; Etc.

70

SECTION 9.10.

WAIVER OF JURY TRIAL

71

SECTION 9.11.

Headings

71

SECTION 9.12.

Treatment of Certain Information; Confidentiality

71

SECTION 9.13.

USA PATRIOT Act

72

SECTION 9.14.

Interest Rate Limitation

72

SECTION 9.15.

No Fiduciary Duty, etc.

73

SECTION 9.16.

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

74

SECTION 9.17.

Termination of Commitments under Existing Credit Agreement

74

 

 

-ii-

--------------------------------------------------------------------------------

 

 

SCHEDULES

SCHEDULE 1.01     -     Commitments

SCHEDULE 3.15     -     Indebtedness

SCHEDULE 3.16     -     Liens

SCHEDULE 3.17     -     Subsidiaries

 

 

EXHIBITS

EXHIBIT A        -     Form of Assignment and Assumption

EXHIBIT B-1     -     Form of U.S. Tax Certificate (Foreign Lenders That Are Not
Partnerships)

EXHIBIT B-2     -     Form of U.S. Tax Certificate (Foreign Participants That
Are Not Partnerships)

EXHIBIT B-3     -     Form of U.S. Tax Certificate (Foreign Participants That
Are Partnerships)

EXHIBIT B-4     -     Form of U.S. Tax Certificate (Foreign Lenders That Are
Partnerships)

EXHIBIT C        -     Form of Increasing Lender Supplement
EXHIBIT D        -     Form of Augmenting Lender Supplement

 

 

-iii-

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT dated as of April 30, 2019 among FIRST AMERICAN FINANCIAL
CORPORATION, the LENDERS party hereto and JPMORGAN CHASE BANK, N.A., as
Administrative Agent.

The parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01.Defined Terms

.  As used in this Agreement, the following terms have the meanings specified
below:

“ABR” when used in reference to any Loan or Borrowing, refers to such Loan, or
the Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.

“Acquisition” means the acquisition by the Borrower or any Subsidiary of
(a) Equity Interests of any other Person representing more than 50% of the
voting power of the Equity Interests of such Person, (b) all or substantially
all of the assets of any other Person or (c) all or substantially all of the
assets constituting one or more divisions, lines of business or business units
of any other Person.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum equal to (a) the LIBO Rate for such
Interest Period multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMCB, in its capacity as administrative agent for
the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
Notwithstanding the foregoing, no individual (other than any Person specified in
the preceding sentence) shall be an Affiliate solely by reason of his or her
being a director, officer or employee of the Borrower or any of its
Subsidiaries.

“Agreement” has the meaning assigned to such term in the introductory paragraph.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus 0.50% and (c) the Adjusted LIBO Rate for a one month Interest
Period in Dollars on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%; provided that for the purpose of
this definition, the Adjusted LIBO Rate for any day shall be based on the LIBO
Screen Rate (or if the LIBO Screen Rate is not available for such one month
Interest Period, the Interpolated Rate) at approximately 11:00 a.m. London time
on such day.  Any change in the Alternate Base Rate due to a change in the Prime
Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the NYFRB Rate or
the Adjusted LIBO Rate, respectively.  If the Alternate Base Rate is being used
as an alternate rate of interest pursuant to Section 2.11, then the Alternate
Base Rate shall be the greater of clauses (a) and (b) above and shall be
determined without reference to clause (c) above.

 

--------------------------------------------------------------------------------

 

“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977, as amended, the United Kingdom Bribery Act of 2010, as amended, all rules
and regulations thereunder, and any other applicable anti-corruption law.

“Applicable Party” has the meaning assigned to such term in Section 8.03(c).

“Applicable Bank Regulatory Authority” means, for any Bank Subsidiary, the
Federal Deposit Insurance Corporation and all other relevant bank or thrift
regulatory authorities (including, without limitation, relevant state bank or
thrift regulatory authorities) having jurisdiction over such Bank Subsidiary.

“Applicable Insurance Regulatory Authority” means, when used with respect to any
Insurance Company, the insurance department or similar administrative authority
or agency of the State in which such Insurance Company is domiciled.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any subsequent
assignments made pursuant to the terms hereof.

“Applicable Rate” means, for any day, with respect to any Eurodollar Loan or ABR
Loan, or with respect to the commitment fees payable hereunder, as the case may
be, the applicable rate per annum set forth below under the caption “Eurodollar
Spread”, “ABR Spread” or “Commitment Fee Rate”, respectively, based upon the
Debt Rating by Moody’s, S&P and Fitch, respectively, applicable on such date:

Debt Ratings

Moody’s
Debt Ratings

S&P
Debt Rating

Fitch
Debt Rating

Eurodollar
Spread

ABR
Spread

Commitment
Fee Rate

Category 1

A3 or
higher

Category 1

A- or
higher

Category 1

A- or
higher

1.25%

0.25%

0.15%

Category 2

Baa1

Category 2

BBB+

Category 2

BBB+

1.375%

0.375%

0.175%

Category 3

Baa2

Category 3

BBB

Category 3

BBB

1.50%

0.50%

0.225%

Category 4

Baa3

 

Category 4

BBB-

 

Category 4

BBB-

 

1.75%

0.75%

0.30%

-2-

--------------------------------------------------------------------------------

 

Category 5

Ba1 or
lower

Category 5

BB+ or
lower

Category 5

BB+ or
lower

2.00%

1.00%

0.40%

For purposes of the foregoing, (i) if none of Moody’s, S&P nor Fitch shall have
in effect a Debt Rating (other than by reason of the circumstances referred to
in the last sentence of this definition), then Category 5 shall be in effect;
(ii) if only one of Moody’s, S&P or Fitch provides a Debt Rating, the Category
corresponding to such Debt Rating shall be in effect; (iii) if the Debt Ratings
established by Moody’s, S&P and Fitch shall fall within different Categories and
(a) two Categories are equal and higher than the third, the higher Category
shall be in effect, (b) two Categories are equal and lower than the third, the
higher Category shall be in effect, unless the higher Category is either (x) the
Category established by Fitch or (y) two or more Categories higher than the
others, in which case the Category then in effect shall be determined by
reference to the Category next below that of the higher Category or (c) no
Categories are equal, the highest of such Categories shall be in effect, unless
the highest Category is either (x) the Category established by Fitch or (y) two
or more Categories higher than the next highest Category, in which case the
Category then in effect shall be determined by reference to the Category next
below that of the highest Category; (iv) if only two Debt Ratings from Moody’s,
S&P and Fitch are available and the Debt Ratings established by such two rating
agencies shall fall within different Categories, the Categories then in effect
shall be based on the higher of the two Debt Ratings unless one of the two Debt
Ratings is two or more Categories lower than the other, in which case the
Category then in effect shall be determined by reference to the Category next
below that of the higher of the two Debt Ratings; and (v) if the Debt Ratings
established by Moody’s, S&P or Fitch shall be changed (other than as a result of
a change in the rating system of Moody’s, S&P or Fitch), such change shall be
effective as of the date on which it is first announced by the applicable rating
agency, irrespective of when notice of such change shall have been furnished by
the Borrower to the Administrative Agent and the Lenders. Each change in the
Applicable Rate shall apply during the period commencing on the effective date
of such change and ending on the date immediately preceding the effective date
of the next such change. If the rating system of Moody’s, S&P or Fitch shall
change, or if all three rating agencies shall cease to be in the business of
rating corporate debt obligations, the Borrower and the Lenders shall negotiate
in good faith to amend this definition to reflect such changed rating system or
the unavailability of Debt Ratings from such rating agency and, pending the
effectiveness of any such amendment, the Category in respect of such rating
agency shall be determined by reference to the Debt Rating most recently in
effect prior to such change or cessation.

“Approved Electronic Platform” has the meaning assigned to such term in Section
8.03(a).

“Arranger” means each of JPMorgan Chase Bank, N.A., U.S. Bank National
Association, Wells Fargo Securities, LLC and PNC Capital Markets LLC in its
capacity as a joint bookrunner and a joint lead arranger hereunder.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender as assignor and an assignee (with the consent of each Person whose
consent is required by Section 9.04(b)), and accepted by the Administrative
Agent, in the form of Exhibit A or any other form (including electronic records
generated by the use of an electronic platform) approved by the Administrative
Agent.

“Augmenting Lender” has the meaning assigned to such term in Section 2.18.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Commitment Termination Date and the date of
termination of the Commitments.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

-3-

--------------------------------------------------------------------------------

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank Subsidiary” means First American Trust and any other Subsidiary of the
Borrower which is a federally- or state-chartered thrift, bank or trust company.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means First American Financial Corporation, a Delaware corporation.

“Borrowing” means (a) all ABR Loans made, converted or continued on the same
date or (b) all Eurodollar Loans that have the same Interest Period. For
purposes hereof, the date of a Borrowing comprising one or more Loans that have
been converted or continued shall be the effective date of the most recent
conversion or continuation of such Loan or Loans.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by Law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in Dollar deposits in the London interbank market.

“Capital Securities” means preferred securities issued by a Subsidiary of the
Borrower organized as a Delaware business trust that are redeemable, at the
option of such issuer, ten years or more after the issuance thereof, which
securities are guaranteed by the Borrower and the proceeds of which are invested
in junior subordinated securities of the Borrower.

“Cash Equivalent” means:

(a)direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing (or having an
interest reset period) within one year from the date of acquisition thereof;

-4-

--------------------------------------------------------------------------------

 

(b)direct obligations issued by any State of the United States of America or any
political subdivision of any such State or any public instrumentality thereof,
in each case maturing (or having an interest reset period) within one year from
the date of acquisition thereof and, at the time of acquisition, having a rating
of at least “A-1” or “P-1” (or long-term ratings of at least “Aa3” or “AA-”)
from either S&P or Moody’s, or, with respect to municipal bonds, a rating of at
least MIG 1 or VMIG 1 from Moody’s (or the equivalent thereof);

(c)investments in commercial paper maturing within 180 days from the date of
acquisition thereof and having, at such date of acquisition, the highest
commercial paper credit rating obtainable from S&P or from Moody’s;

(d)investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof which are
(i) issued by any domestic office of any commercial bank organized under the
Laws of the United States of America or any State thereof (each a “U.S. bank”)
which has a combined capital and surplus and undivided profits of not less than
$100,000,000 or (ii) issued by a U.S. bank and which are insured by the Federal
Deposit Insurance Corporation for the full amount thereof;

(e)fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clauses (a) through (d) of this definition and
entered into with a financial institution satisfying the criteria described in
clause (d) of this definition;

(f)money market funds that (i) comply with the criteria set forth in SEC Rule
2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P or Aaa
by Moody’s and (iii) have portfolio assets of at least $5,000,000,000; and

(g)other cash equivalents, as such term is defined in accordance with GAAP.

“Cash Management Practices” means the cash management practices of the Borrower
and its Subsidiaries as approved by the board of directors or chief financial
officer of the Borrower from time to time, including Compensating Balance Loans.

“Change in Law” means the occurrence, after the date of this Agreement or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement, of any of the following:  (a) the adoption or taking effect of
any law, rule, regulation or treaty, (b) any change in any law, rule, regulation
or treaty or in the administration, interpretation, implementation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, rule, guideline, requirement or directive (whether or not having
the force of law) by any Governmental Authority; provided that, notwithstanding
anything herein to the contrary, (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines, requirements or
directives thereunder or issued in connection therewith or in implementation
thereof and (ii) all requests, rules, guidelines. requirements or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, issued or implemented.

“Change of Control” means (a) any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but excluding
any employee benefit plan of such person or its subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have

-5-

--------------------------------------------------------------------------------

 

“beneficial ownership” of all securities that such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time (such right, an “option right”)), directly or indirectly, of 30%
or more of the Equity Interests of the Borrower entitled to vote for members of
the board of directors or equivalent governing body of the Borrower on a
fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right); or (b)
during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Borrower cease to
be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.

“Charges” has the meaning assigned to such term in Section 9.14.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.06, (b)
increased from time to time pursuant to Section 2.18 and (c) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04; provided that at no time shall the Revolving Credit
Exposure of any Lender exceed its Commitment. The initial amount of each
Lender’s Commitment is set forth on Schedule 1.01, or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Commitment, as
applicable. The aggregate amount of the Lenders’ Commitments is $700,000,000 as
of the Effective Date.

“Commitment Termination Date” means April 30, 2024 (or if such date is not a
Business Day, the immediately preceding Business Day).

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of the Borrower
pursuant to any Loan Document or the transactions contemplated therein which is
distributed by the Administrative Agent or any Lender by means of electronic
communications pursuant to Section 8.03(c), including through an Approved
Electronic Platform.

“Compensating Balance Loans” means loans made by any financial institution (a
“lender”) which is, at the time of the making of such loan, a depository of the
Borrower or any Subsidiary of the Borrower, to the Borrower or any such
Subsidiary in an amount not exceeding the amount of the deposits of the Borrower
or any such Subsidiary held by such depository, the proceeds of which are
invested in Cash Equivalents as agreed between such lender and the Borrower or
such Subsidiary, as applicable, provided that (i) the relevant borrower shall
have a right of offset against such investment (in the case of certificates of
deposit) and (ii) all such loans are not on the balance sheet of the Borrower
and its Subsidiaries at the last day of any fiscal quarter.

“Consolidated Net Income” means, for any period, the consolidated net income (or
loss) of the Borrower and its Subsidiaries, determined on a consolidated basis
in accordance with GAAP; provided that there shall be excluded (a) the income
(or deficit) of any Person accrued prior to the date it becomes a Subsidiary of
the Borrower or is merged into or consolidated with the Borrower or any of its
Subsidiaries and (b) the income (or deficit) of any Person (other than a
Subsidiary of the Borrower) in

-6-

--------------------------------------------------------------------------------

 

which the Borrower or any of its Subsidiaries has an ownership interest, except
to the extent that any such income is actually received by the Borrower or such
Subsidiary in the form of dividends or similar distributions.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Convertible Indebtedness” means unsecured convertible Indebtedness of the
Borrower.

“Credit Party” means the Administrative Agent or any Lender.

“Debt Rating” means the “long-term issuer rating” for the Borrower by Moody’s or
the “long-term counter party credit rating” for the Borrower by S&P or the
“senior unsecured rating” for the Borrower by Fitch, as applicable.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that has (a) failed to fund any portion of its Loans within three Business Days
of the date on which such Loans are required to be funded by it hereunder unless
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) notified the Borrower, the Administrative Agent
or any Lender in writing that it does not intend to comply with any of its
funding obligations under this Agreement or has made a public statement to the
effect that it does not intend to comply with its funding obligations under this
Agreement or under other agreements in which it commits to extend credit,
(c) failed, within three Business Days after request by the Administrative
Agent, to confirm that it will comply with the terms of this Agreement relating
to its obligations to fund prospective Loans, provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon the
Administrative Agent’s receipt of such certification in form and substance
satisfactory to the Administrative Agent, (d) otherwise failed to pay over to
the Administrative Agent or any Lender any other amount required to be paid by
it hereunder within three Business Days of the date when due, unless the subject
of a good faith dispute, or (e)(i) become or is insolvent or has a Lender Parent
that has become or is insolvent, (ii) become the subject of a voluntary or
involuntary bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or a
custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment or has any order for relief in such proceeding entered in respect
thereof or has a Lender Parent that has become the subject of a voluntary or
involuntary bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or a
custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment or has any order for relief in such proceeding entered in respect
thereof or (iii) has become the subject of a Bail-In Action; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in such Lender or any Lender Parent thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with

-7-

--------------------------------------------------------------------------------

 

immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.

“Disinterested Director” means, with respect to any Person and transaction, a
member of the board of directors (or similar governing body) of such Person who
does not have any material direct or indirect financial interest  in or with
respect to such transaction.  It is understood and agreed that no such Person
shall be deemed to have a material indirect financial interest if such Person
would not be deemed to have an “indirect material interest” within the meaning
of Item 404(a) of Regulation S-K.

“Disposition” means the sale, transfer, license, sublicense, lease, sublease or
other disposition (including any sale and leaseback transaction and any sale of
Equity Interests) of any property by any Person, including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith.

“Documentation Agent” means each of Bank of the West, BMO Harris Bank, Capital
One, National Association, Citibank, N.A., City National Bank and KeyBank
National Association in its capacity as documentation agent for the credit
facility evidenced by this Agreement.

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary of the Borrower organized under the
Laws of any jurisdiction within the United States.

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02).

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

“Environmental Laws” means all Laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to (i) the environment, (ii) preservation or reclamation of natural resources,
(iii) the management, release or threatened release of any Hazardous Material or
(iv) health and safety matters.

-8-

--------------------------------------------------------------------------------

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

“Equity Issuance” means, with respect to any Person, (a) any issuance or sale by
such Person of (i) any Equity Interests, (ii) any warrants or options
exercisable in respect of Equity Interests (other than any warrants or options
issued to directors, officers or employees of such Person in their capacity as
such and any Equity Interests issued upon the exercise thereof) or (iii) any
other security or instrument representing an Equity Interest (or the right to
obtain any equity interest) in such Person or (b) the receipt by such Person of
any contribution to its capital (whether or not evidenced by any equity
security) by any other Person; provided that for purposes of Section
6.05(a)(ii), Equity Issuance with respect to any Subsidiary of the Borrower
shall not include any such issuance or sale by such Subsidiary to the Borrower
or another Subsidiary or any capital contribution by the Borrower or another
Subsidiary to such Subsidiary.

“Equity Rights” means, with respect to any Person, any subscriptions, options,
warrants, commitments, preemptive rights or agreements of any kind (including
any shareholders’ or members’ or voting trust agreements) for the issuance,
sale, registration or voting of, or securities convertible into, any additional
Equity Interests of any class or type of such Person.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code, or Section 4001(14) of ERISA or, solely for purposes
of Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure to meet the
minimum funding standard of Section 412 of the Code or Section 302 of ERISA with
respect to any Plan, unless waived; (c) the filing pursuant to Section 412(c) of
the Code or Section 302(c) of ERISA of an application for a waiver of the
minimum funding standard with respect to any Plan; (d) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability under Title IV of ERISA
with respect to the termination of any Plan; (e) the receipt by the Borrower or
any ERISA Affiliate from the PBGC or a plan administrator of any notice relating
to an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan; (f) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; or (g) the receipt by the Borrower or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.

-9-

--------------------------------------------------------------------------------

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurodollar”, when used in reference to any Loan or Borrowing, means that such
Loan, or the Loans constituting such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Dispositions” means the Dispositions by the Borrower and its
Subsidiaries of all or substantially all of the Equity Interests and/or assets
of the Subsidiaries identified in the letter dated April 10, 2019 from the
Borrower to the Administrative Agent.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) income or franchise taxes imposed on (or measured
by) its net income by the United States of America, or by the jurisdiction under
the Laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable lending office
is located, (b) any branch profits taxes imposed by the United States of America
or any similar tax imposed by any other jurisdiction in which the Borrower is
located, (c) in the case of a Lender (other than an assignee pursuant to a
request by the Borrower under Section 2.16(b)), any U.S. federal withholding tax
that is imposed on amounts payable to such Lender at the time such Lender
becomes a party to this Agreement, except to the extent that such Lender’s
assignor (if any) was entitled, at the time of assignment, to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 2.14(a), (d) Taxes attributable to any Lender’s failure to comply with
Section 2.14(e) and (e) any withholding Taxes imposed under FATCA.

“Existing Credit Agreement” means the Amended and Restated Credit Agreement,
dated as of May 14, 2014, among the Borrower, the lenders party thereto and
JPMorgan Chase Bank, N.A., as administrative agent, as amended, restated,
supplemented or otherwise modified prior to the Effective Date.

“FATCA” means Section 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

“FATICO” means First American Title Insurance Company, a California corporation.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate; provided that if the Federal Funds
Effective Rate as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.

“Fitch” means Fitch Ratings, Inc.

“Finance Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as

-10-

--------------------------------------------------------------------------------

 

capital leases or finance leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.

“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, vice president of finance, treasurer or
controller of such Person.

“First American Trust” means First American Trust FSB, a federal stock savings
bank.

“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Funded Debt” means, for any Person, without duplication, (a) all Indebtedness
for such Person that should be reflected on a balance sheet of such Person in
accordance with GAAP, (b) all Indebtedness of any other Person that should be
reflected on a balance sheet of such other Person in accordance with GAAP and
that is secured by a Lien on the property of such Person, is supported by a
letter of credit issued for account of, or is Guaranteed by, such Person and (c)
all Finance Lease Obligations of such Person; provided that Funded Debt shall
include (i) the aggregate liquidation preference of all preferred securities
that are mandatorily redeemable, exchangeable or convertible into debt at the
option of the holder or redeemable at the option of the holder, less than ten
years after issue and (ii) the aggregate liquidation preference of all Capital
Securities but only that portion of such aggregate liquidation preference that
is on the date of determination thereof in excess of 15% of Total Capitalization
on such date.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase
property, securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment thereof, (c) to maintain working
capital, equity capital or any other financial statement condition or liquidity
of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“IBA” has the meaning assigned to such term in Section 1.04.

-11-

--------------------------------------------------------------------------------

 

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.

“Increasing Lender” has the meaning assigned to such term in Section 2.18.

“Incremental Term Loan” has the meaning assigned to such term in Section 2.18.

“Incremental Term Loan Amendment” has the meaning assigned to such term in
Section 2.18.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money and all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments (including surplus debentures or
notes whether or not characterized as liabilities for purposes of GAAP or SAP
and non-perpetual preferred stock requiring redemption or repurchase and any
option exercisable in respect thereof to the extent of such redemption or
repurchase), (b) all obligations of such Person under conditional sale or other
title retention agreements relating to property acquired by such Person that in
accordance with GAAP would be shown on the liability side of the balance sheet
of such Person, (c) all obligations of such Person in respect of the deferred
purchase price of property or services (excluding current accounts payable
incurred in the ordinary course of business) that in accordance with GAAP would
be shown on the liability side of the balance sheet of such Person, (d) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (e) all Guarantees by such Person of
Indebtedness of others, (f) all Finance Lease Obligations of such Person, (g)
all obligations, contingent or otherwise of such Person as an account party in
respect of letters of credit and letters of guaranty, (h) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances, (i)
obligations under Sale/Leaseback Transactions and Synthetic Leases, (j)
obligations under Mortgage Warehouse Debt and (k) obligations under Permitted
Accounts Securitizations; provided that Indebtedness shall include the aggregate
liquidation preference of all Capital Securities but only that portion of such
aggregate liquidation preference that is on the date of determination thereof in
excess of 15% of Total Capitalization on such date. The Indebtedness of any
Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

“Indemnified Taxes” means Taxes (other than Excluded Taxes) imposed on or with
respect to any payment made by or on account of any obligation of the Borrower
under any Loan Document.

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

“Ineligible Institution” has the meaning assigned to such term in Section
9.04(b).

“Information” has the meaning assigned to such term in Section 9.12(b).

“Insurance Company” means each of FATICO, First American Home Buyers Protection
Corporation and any other Subsidiary of the Borrower which is a licensed
insurance company.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.05.

-12-

--------------------------------------------------------------------------------

 

“Interest Payment Date” means (a) with respect to any ABR Loan, each Quarterly
Date and (b) with respect to any Eurodollar Loan, the last day of each Interest
Period therefor and, in the case of any Interest Period that is more than three
months long, each day prior to the last day of such Interest Period that occurs
at intervals of three months after the first day of such Interest Period.

“Interest Period” means (a) for any Borrowing (other than an ABR Borrowing), the
Interest Period of the Loan or Loans constituting such Borrowing; and (b) for
any Eurodollar Loan, the period commencing on the date of such Loan and ending
on the numerically corresponding day in the calendar month that is one, two,
three or six months thereafter or (upon request of the Borrower and if agreed to
by all the Lenders) such other number of months thereafter, as specified in the
applicable Borrowing Request or Interest Election Request; provided that (i) if
any Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Loan initially shall be the date on which such Loan is made and thereafter
shall be the effective date of the most recent conversion or continuation of
such Loan.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available for the applicable
currency) that is shorter than the Impacted Interest Period; and (b) the LIBO
Screen Rate for the shortest period (for which the LIBO Screen Rate is available
for the applicable currency) that exceeds the Impacted Interest Period, in each
case, at such time; provided that if any Interpolated Rate shall be less than
zero, such rate shall be deemed to be zero for the purposes of this Agreement.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or other securities of another Person, (b) a
loan, advance or capital contribution to, guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person, or (c) the purchase or other acquisition (in one
transaction or a series of related transactions) of assets of another Person
that constitute a business unit. For purposes of covenant compliance, the amount
of any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

“JPMCB” means JPMorgan Chase Bank, N.A.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

-13-

--------------------------------------------------------------------------------

 

“Lenders” means the Persons listed on Schedule 1.01 and any other Person that
shall have become a party hereto pursuant to Section 2.18 or pursuant to an
Assignment and Assumption or otherwise, other than any such Person that ceases
to be a party hereto pursuant to an Assignment and Assumption or otherwise.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the LIBO Screen Rate at approximately 11:00 a.m., London time, two (2)
Business Days prior to the commencement of such Interest Period; provided that
if the LIBO Screen Rate shall not be available at such time for such Interest
Period (an “Impacted Interest Period”) then the LIBO Rate shall be the
Interpolated Rate.

“LIBO Screen Rate” means, for any day and time, with respect to any Eurodollar
Borrowing for any Interest Period, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for Dollars for a period equal in length
to such Interest Period as displayed on such day and time on pages LIBOR01 or
LIBOR02 of the Reuters screen that displays such rate (or, in the event such
rate does not appear on a Reuters page or screen, on any successor or substitute
page on such screen that displays such rate, or on the appropriate page of such
other information service that publishes such rate from time to time as selected
by the Administrative Agent in its reasonable discretion); provided that if the
LIBO Screen Rate as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.

“License” means any license, certificate of authority, permit, franchise or
other authorization which is required to be obtained from any Governmental
Authority in connection with the operation, ownership or transaction of any
insurance business.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease, finance lease or title retention agreement (or
any financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset.

“Loan Documents” means, collectively, this Agreement and the promissory notes
(if any) executed and delivered pursuant to Section 2.07(f).

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Margin Stock” means “margin stock” within the meaning of Regulations T, U and X
of the Board.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, properties or condition (financial or otherwise) of the Borrower and
its Subsidiaries taken as a whole, (b) the ability of the Borrower to perform
any of its obligations under the Loan Documents or (c) the rights and remedies
available to the Lenders under the Loan Documents, taken as a whole.

“Material Indebtedness” means Indebtedness (including, for the avoidance of
doubt, Mortgage Warehouse Debt), or obligations in respect of one or more Swap
Agreements, of any one or more of the Borrower and its Subsidiaries in an
aggregate principal amount exceeding $115,000,000. For purposes of determining
Material Indebtedness, the “principal amount” of the obligations of the Borrower
or any Subsidiary in respect of any Swap Agreement at any time shall be the
maximum aggregate amount (giving effect to any netting agreements) that the
Borrower or such Subsidiary would be required to pay if such Swap Agreement were
terminated at such time.

-14-

--------------------------------------------------------------------------------

 

“Material Subsidiary” means, at any time, (i) FATICO, (ii) First American Trust
and (iii) each Subsidiary that is a “significant subsidiary” of the Borrower, as
the term “significant subsidiary” is defined in Regulation S-X promulgated by
the SEC.

“Maximum Rate” has the meaning assigned to such term in Section 9.14.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage Subsidiary” means First Funding Inc. and any other Subsidiary of the
Borrower organized or acquired after the Effective Date that is principally
engaged in the business of underwriting mortgage loans and is designated a
Mortgage Subsidiary in a writing delivered to the Administrative Agent.

“Mortgage Warehouse Debt” means Indebtedness of any Mortgage Subsidiary incurred
under any mortgage financing (whether documented as a mortgage warehouse
financing, a repurchase facility, or otherwise), so long as the indebtedness
incurred pursuant thereto is (i) collateralized by mortgage loans or other
customary mortgage-related assets, and (ii) not guaranteed by, or otherwise
recourse to, the Borrower or any Subsidiary of the Borrower other than the
subject Mortgage Subsidiary.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Proceeds” means, with respect to any event, the aggregate cash proceeds
received in respect of such event, but only as and when received), net of all
reasonable fees and out-of-pocket expenses paid to third parties (other than
Affiliates of the Borrower) in connection with such event; provided that, for
purposes of Section 6.05(a)(ii), Net Proceeds of any Equity Issuance shall not
include any proceeds received in respect of the exercise of stock options held
by officers, directors, employees, or consultants of the Borrower or any of its
Subsidiaries.

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m., New York City time, on such day
received by the Administrative Agent from a federal funds broker of recognized
standing selected by it; provided, further, that if any of the aforesaid rates
as so determined would be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.

“Obligations” means, collectively, all of the Indebtedness, liabilities and
obligations of the Borrower to the Administrative Agent and/or the Lenders
arising under the Loan Documents, in each case whether fixed, contingent, now
existing or hereafter arising, created, assumed, incurred or acquired, and
whether before or after the occurrence of any Event of Default under clause (g)
or (h) of Article VII and including all post-petition interest and funding
losses, whether or not allowed as a claim in any proceeding arising in
connection with such an event.

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of
Treasury.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of

-15-

--------------------------------------------------------------------------------

 

formation or organization and operating agreement; and (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” means any and all present or future stamp, documentary or similar
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement.

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.

“Participant” has the meaning assigned to such term in Section 9.04.

“Participant Register” has the meaning assigned to such term in Section 9.04(e).

“Patriot Act” means the USA PATRIOT Act of 2001.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Accounts Securitization” means, with respect to the Borrower and its
Subsidiaries, any pledge, sale, transfer, contribution, conveyance or other
disposition to a Securitization Vehicle of (a) accounts, chattel paper,
instruments or general intangibles (each as defined in the UCC) arising in
connection with the sale of goods or the rendering of services by such Person,
including, without limitation, the related rights to any finance, interest, late
payment charges or similar charges (such items, the “Receivables”), (b) such
Person’s interest in the inventory or goods the sale of which by such Person
gave rise to such Receivable (but only to the extent such inventory or goods
consists of returned or repossessed inventory or goods, if any), (c) all other
guaranties, letters of credit, insurance and security interests or liens
purporting to secure or support payment of such Receivable, (d) all insurance
contracts, service contracts, books and records associated with such Receivable,
(e) any lockbox, post office box or similar deposit account related solely to
the accounts being transferred, (f) cash collections and cash proceeds of such
Receivable and (g) any proceeds of the foregoing (all such items referenced in
clauses (a) through (g), the “Transferred Assets”) which such sale, transfer,
contribution, conveyance or other disposition is funded by the Securitization
Vehicle in whole or in part by borrowings or the issuance of instruments or
securities that are paid principally from the cash derived from such Transferred
Assets; provided that such sale, transfer, contribution, conveyance or other
disposition and any Indebtedness arising from such sale, transfer, contribution,
conveyance or other disposition shall be without recourse to the Borrower or any
of its Subsidiaries except with respect to (A) reductions in the balance of such
Receivable as a result of any defective or rejected goods or set off by the
obligor of such Receivable transferred by such Person, or (B) customary
covenants and indemnities and breaches of representations and warranties by such
Person in any agreement, document or instrument executed by such Person in
connection with such pledge, sale, transfer, contribution, conveyance or
disposition.

“Permitted Encumbrances” means (a) Liens imposed by Law for taxes, assessments
or other governmental charges that are not yet due or are being contested in
compliance with Section 5.04; (b)

-16-

--------------------------------------------------------------------------------

 

carriers’, warehousemen’s, mechanics’, materialmen’s, landlords’, repairmen’s
and other like Liens imposed by Law, arising in the ordinary course of business
and securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04; (c) pledges and deposits made in the
ordinary course of business in compliance with workers’ compensation,
unemployment insurance and other social security Laws or regulations; (d)
deposits to secure the performance of bids, trade contracts, leases, statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature, in each case in the ordinary course of business; (e) judgment
liens in respect of judgments that do not constitute an Event of Default under
clause (j) of Article VII; and (f) easements, zoning restrictions, rights-of-way
and similar encumbrances on real property imposed by Law or arising in the
ordinary course of business that do not secure any monetary obligations and do
not materially detract from the value of the affected property or interfere with
the ordinary conduct of business of the Borrower or any Subsidiary; provided
that the term “Permitted Encumbrances” shall not include any Lien securing
Indebtedness.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Board in Federal
Reserve Statistical Release H.15 (519) (Selected Interest Rates) as the “bank
prime loan” rate or, if such rate is no longer quoted therein, any similar rate
quoted therein (as determined by the Administrative Agent) or any similar
release by the Board (as determined by the Administrative Agent). Each change in
the Prime Rate shall be effective from and including the date such change is
publicly announced or quoted as being effective.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Quarterly Dates” means the last Business Day of each of March, June, September
and December in each year, the first of which shall be the first such day after
the Effective Date.

“Receivables” has the meaning specified in the definition of “Permitted Accounts
Securitization”.

“Register” has the meaning assigned to such term in Section 9.04(c).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, advisors
and representatives of such Person and such Person’s Affiliates.

“Required Lenders” means, subject to Section 2.17, at any time, Lenders having
Revolving Credit Exposures and Unfunded Commitments representing more than 50%
of the sum of the total Revolving Credit Exposures and Unfunded Commitments at
such time; provided that for purposes of

-17-

--------------------------------------------------------------------------------

 

declaring the Loans to be due and payable pursuant to Article VII, and for all
purposes after the Loans become due and payable pursuant to Article VII or the
Commitments expire or terminate, then as to each Lender, the Unfunded Commitment
of each Lender shall be deemed to be zero.

“Requirement of Law” means, as to any Person, the Organization Documents of such
Person, and any Law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

“Reserves” means, as at any date, the aggregate reserves for undetermined title
losses of FATICO as at the last day of its fiscal year ending on or most
recently ended prior to such date.

“Responsible Officer” means the chief executive officer, president, chief
operating officer, chief legal officer, general counsel or a Financial Officer
of the Borrower.

“Reuters” means Thomson Reuters Corp.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
aggregate outstanding principal amount of such Lender’s Loans at such time.

“S&P” means Standard & Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business.

“Sale/Leaseback Transaction” means any arrangement with any Person whereby the
Borrower or any of its Subsidiaries shall sell or otherwise transfer any of its
property and thereafter rent or lease such property or similar property for
substantially the same use or uses as the property sold or transferred.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any comprehensive Sanctions (at the time of this
Agreement, Crimea, Cuba, Iran, North Korea and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
any European Union member state, Her Majesty’s Treasury of the United Kingdom or
other relevant sanctions authority, (b) any Person operating, organized or
resident in a Sanctioned Country, (c) any Person owned or controlled by any such
Person or Persons described in the foregoing clauses (a) or (b), or (d) any
Person otherwise the subject of any Sanctions.

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State or (b) the
United Nations Security Council, the European Union, any European Union member
state, Her Majesty’s Treasury of the United Kingdom or other relevant sanctions
authority.

“SAP” means, for any Insurance Company, the statutory accounting procedures or
practices required by the Applicable Insurance Regulatory Authority applied on a
basis consistent with those which, in accordance with Section 1.03(a), are to be
used in making the calculations for purposes of determining compliance with
certain terms of this Agreement.

-18-

--------------------------------------------------------------------------------

 

“SEC” means the Securities and Exchange Commission of the United States of
America, or any regulatory body that succeeds to the functions thereof.

“Section 2.14(e) Certificate” has the meaning assigned to such term in Section
2.14(e).

“Securitization Vehicle” means one or more special purpose vehicles that are,
directly or indirectly, wholly-owned Subsidiaries of the Borrower and are
Persons organized for the limited purpose of entering into a Permitted Accounts
Securitization and whose structure is designed to insulate such vehicle from the
credit risk of the Borrower and its other Subsidiaries.

“Solvent” means, with respect to any Person at any time, that (a) the fair value
of the property of such Person is greater than the total amount of liabilities
(including without limitation contingent liabilities) of such Person, (b) the
present fair saleable value of the property of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
debts as they become absolute and matured, (c) such Person will be able to pay
its debts and liabilities as they mature and (d) such Person is not engaged in a
business and is not about to engage in a business for which such Person’s
property would constitute an unreasonably small capital. The amount of any
contingent liability at any time shall be computed as the amount that, in light
of all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.

“Statutory Statement” means, for any Insurance Company, for any fiscal year of
such Insurance Company, the most recent annual statement required to be filed
with the Applicable Insurance Regulatory Authority and, for any fiscal quarter
of such Insurance Company, the quarterly statement required to be filed with the
Applicable Insurance Regulatory Authority, which annual and quarterly statements
shall be prepared in accordance with SAP or GAAP as specified by the Applicable
Insurance Regulatory Authority.

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent. Unless otherwise specified,
“Subsidiary” means a Subsidiary of the Borrower. “Wholly Owned Subsidiary” means
any such corporation, partnership or other entity of which all of the equity
securities or other ownership interests (other than, in the case of a
corporation, directors’ qualifying shares) are so owned or controlled.

-19-

--------------------------------------------------------------------------------

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.

“Syndication Agent” means each of U.S. Bank National Association, Wells Fargo
Bank, National Association and PNC Bank, National Association in its capacity as
syndication agent for the credit facility evidenced by this Agreement.

“Synthetic Lease” means a lease of property or assets designed to permit the
lessee (a) to claim depreciation on such property or assets under U.S. tax law
and (b) to treat such lease as an operating lease or not to reflect the leased
property or assets on the lessee’s balance sheet under GAAP.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
assessments, fees, deductions, charges or withholdings (including backup
withholding) imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Total Capitalization” means, as at any date, the sum of Total Debt plus Total
Stockholders’ Equity.

“Total Debt” means, as at any date, without duplication, the sum of all Funded
Debt (other than Mortgage Warehouse Debt) of the Borrower and its Subsidiaries
on a consolidated basis.

“Total Stockholders’ Equity” means, as at any date, the total stockholders’
equity of the Borrower and its Subsidiaries as the same would appear on a
consolidated balance sheet of the Borrower prepared as of such date in
accordance with GAAP; provided that (i) noncontrolling interests in Subsidiaries
(as determined in accordance with the Statement of Financial Accounting
Standards No. 160, entitled “Noncontrolling Interests in Consolidated Financial
Statements”) shall be excluded in the calculation of Total Stockholders’ Equity
and (ii) the aggregate liquidation preference of Capital Securities shall be
included in the calculation of Total Stockholders’ Equity only with respect to
that portion of such aggregate liquidation preference up to but not exceeding
15% of Total Capitalization on such date.

“Transactions” means the execution, delivery and performance by the Borrower of
the Loan Documents, the borrowing of Loans and the use of the proceeds thereof.

“Transferred Assets” has the meaning specified in the definition of “Permitted
Accounts Securitization”.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans constituting such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“UCC” means the Uniform Commercial Code of New York.

“Unfunded Commitment” means, with respect to each Lender, the Commitment of such
Lender less its Revolving Credit Exposure.

“United States” or “U.S.” mean the United States of America.

-20-

--------------------------------------------------------------------------------

 

“Wholly Owned Subsidiary” has the meaning assigned to such term in the
definition of “Subsidiary” in this Section.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.02.Terms Generally

.  The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. The word “law” shall be construed as
referring to all statutes, rules, regulations, codes and other laws (including
official rulings and interpretations thereunder having the force of law), and
all judgments, orders and decrees, of all Governmental Authorities.  Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein), (b)
any reference to any law shall include all statutory and regulatory provisions
consolidating, amending, replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as from time to time amended, supplemented or otherwise modified, (c)
any reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to any restrictions on assignment set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all of the functions thereof, (d)
the words “herein”, “hereof” and “hereunder”, and words of similar import, shall
be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (e) all references herein to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, this Agreement, (f) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights, and (g) any reference herein to a
merger, transfer, consolidation, amalgamation, consolidation, assignment, sale,
disposition or transfer, or similar term, shall be deemed to apply to a division
of or by a limited liability company, limited partnership or trust, or an
allocation of assets, rights, obligations or liabilities to a series of a
limited liability company, limited partnership or trust (or the unwinding of
such a division or allocation), as if it were a merger, transfer, consolidation,
amalgamation, consolidation, assignment, sale, disposition or transfer, or
similar term, as applicable, to, of or with a separate Person, and any division
of a limited liability company, limited partnership or trust shall constitute a
separate Person hereunder (and each division of any limited liability company,
limited partnership or trust that is a Subsidiary, joint venture or any other
like term shall also constitute such a Person or entity).

 

Section 1.03.Accounting Terms and Determinations

.

(a)Except as otherwise expressly provided herein, all accounting terms used
herein shall be interpreted, and all financial statements and certificates and
reports as to financial matters required to be delivered to the Lenders
hereunder shall be prepared, in accordance with (in the case of the Borrower and
its Subsidiaries on a consolidated basis) GAAP or (in the case of certain of the
Insurance Companies)

-21-

--------------------------------------------------------------------------------

 

SAP, as the case may be, applied on a basis consistent with those used in the
preparation of the latest financial statements furnished to the Lenders
hereunder (which, prior to the delivery of the first financial statements (after
the Effective Date) under Section 5.01, shall mean the financial statements as
at December 31, 2018 referred to in Section 3.04(a)). All calculations made for
the purposes of determining compliance with this Agreement shall (except as
otherwise expressly provided herein) be made by application of (in the case of
the Borrower and its Subsidiaries on a consolidated basis) GAAP or (in the case
of certain of the Insurance Companies) SAP, as the case may be, applied on a
basis consistent with those used in the preparation of the latest annual or
quarterly financial statements furnished to the Lenders pursuant to Section 5.01
(or, prior to the delivery of the first financial statements (after the
Effective Date) under Section 5.01, used in the preparation of the financial
statements as at December 31, 2018 referred to in Section 3.04(a)) unless (i)
the Borrower shall have objected to determining such compliance on such basis at
the time of delivery of such financial statements or (ii) the Required Lenders
shall so object within 30 days after delivery of such financial statements, in
either of which events such calculations shall be made on a basis consistent
with those used in the preparation of the latest financial statements as to
which such objection shall not have been made (which, if objection is made in
respect of the first financial statements delivered under Section 5.01, shall
mean the financial statements referred to in Section 3.04(a)).  Notwithstanding
any other provision contained herein, all terms of an accounting or financial
nature used herein shall be construed, and all computations of amounts and
ratios referred to herein shall be made (i) without giving effect to any
election under Accounting Standards Codification 825-10-25 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any Indebtedness or other liabilities of the
Borrower or any Subsidiary at “fair value”, as defined therein and (ii) without
giving effect to any treatment of Indebtedness in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof.  For purposes of this
Agreement, lease obligations (whether in effect as of the Effective Date or
thereafter incurred) that are classified and accounted for as operating leases
under GAAP will be excluded from the definition of Finance Lease Obligation,
Funded Debt or other Indebtedness.

(b)The Borrower will not change the last day of its fiscal year from December 31
of each year, or the last days of the first three fiscal quarters in each of its
fiscal years from March 31, June 30 and September 30 of each year, respectively.

Section 1.04.Interest Rates; LIBOR Notification

 

.  The interest rate on Eurodollar Loans is determined by reference to the LIBO
Rate, which is derived from the London interbank offered rate.  The London
interbank offered rate is intended to represent the rate at which contributing
banks may obtain short-term borrowings from each other in the London interbank
market.  In July 2017, the U.K. Financial Conduct Authority announced that,
after the end of 2021, it would no longer persuade or compel contributing banks
to make rate submissions to the ICE Benchmark Administration (together with any
successor to the ICE Benchmark Administrator, the “IBA”) for purposes of the IBA
setting the London interbank offered rate.  As a result, it is possible that
commencing in 2022, the London interbank offered rate may no longer be available
or may no longer be deemed an appropriate reference rate upon which to determine
the interest rate on Eurodollar Loans.  In light of this eventuality, public and
private sector industry initiatives are currently underway to identify new or
alternative reference rates to be used in place of the London interbank offered
rate.  In the event that the London interbank offered rate is no longer
available or in certain other circumstances as set forth in Section 2.11(b) of
this Agreement, such Section 2.11(b) provides a mechanism for determining an
alternative rate of interest.  The Administrative Agent will notify the
Borrower, pursuant to Section 2.11, in advance of any change to the reference
rate upon which the interest rate on Eurodollar Loans is based.  However, the
Administrative Agent does not warrant or accept any responsibility for, and
shall not have any liability with respect to, the administration,

-22-

--------------------------------------------------------------------------------

 

submission or any other matter related to the London interbank offered rate or
other rates in the definition of “LIBO Rate” or with respect to any alternative
or successor rate thereto, or replacement rate thereof, including without
limitation, whether the composition or characteristics of any such alternative,
successor or replacement reference rate, as it may or may not be adjusted
pursuant to Section 2.11(b), will be similar to, or produce the same value or
economic equivalence of, the LIBO Rate or have the same volume or liquidity as
did the London interbank offered rate prior to its discontinuance or
unavailability.

Section 1.05.Calculation of Baskets

.  The baskets set forth in Article VI of this Agreement that are measured by
reference to Total Stockholders’ Equity shall be tested solely at the time of
consummation of the relevant transaction or action utilizing any of such baskets
and, for the avoidance of doubt, if any of such baskets are exceeded solely as a
result of fluctuations to Total Stockholders’ Equity after the last time such
baskets were calculated for any purpose under Article VI, such baskets will not
be deemed to have been exceeded solely as a result of such fluctuations.

ARTICLE II

THE CREDITS

Section 2.01.The Commitments

.  Subject to the terms and conditions set forth herein, each Lender (severally
and not jointly) agrees to make Loans to the Borrower in Dollars from time to
time during the Availability Period in an aggregate principal amount that will
not result in (a) such Lender’s Revolving Credit Exposure exceeding such
Lender’s Commitment or (b) the total Revolving Credit Exposures exceeding the
total Commitments. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow Loans.

Section 2.02.Loans and Borrowings

.

(a)Obligations of Lenders.  Each Loan shall be made as part of a Borrowing
consisting of Loans of the same Type made by the Lenders ratably in accordance
with their respective Commitments. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.

(b)Type of Loans.  Subject to Section 2.11, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith. Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement.

(c)Minimum Amounts; Limitation on Number of Borrowings.  At the commencement of
the Interest Period for any Eurodollar Borrowing, such Borrowing shall be in an
aggregate amount of $2,500,000 or a larger multiple of $1,000,000. At the time
that each ABR Borrowing is made, such Borrowing shall be in an aggregate amount
equal to $2,500,000 or a larger multiple of $1,000,000; provided that an ABR
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Commitments. Borrowings of more than one Type may be
outstanding at the same time; provided that there shall not at any time be more
than a total of five Eurodollar Borrowings outstanding.

(d)Limitations on Lengths of Interest Periods.  Notwithstanding any other
provision of this Agreement, the Borrower shall not be entitled to request, or
to elect to convert to or continue as a Eurodollar Borrowing, any Borrowing if
the Interest Period requested therefor would end after the Commitment
Termination Date.

-23-

--------------------------------------------------------------------------------

 

Section 2.03.Requests for Borrowings

.  To request a Borrowing, the Borrower shall notify the Administrative Agent of
such request by written notice (via a written Borrowing Request signed by the
Borrower) (a) in the case of a Eurodollar Borrowing, not later than 1:00 p.m.,
New York City time, three Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, not later than 1:00 p.m., New
York City time, on the date of the proposed Borrowing. Each such Borrowing
Request shall specify the following information in compliance with Section 2.02:

(i)the aggregate principal amount of the requested Borrowing;

(ii)the date of such Borrowing, which shall be a Business Day;

(iii)whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;

(iv)in the case of a Eurodollar Borrowing, the Interest Period therefor, which
shall be a period contemplated by the definition of the term “Interest Period”;
and

(v)the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.04.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

Section 2.04.Funding of Borrowings

.

(a)Funding by Lenders.  Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof solely by wire transfer of immediately
available funds by 12:00 noon (or, in the case of ABR Borrowing, 2:00 p.m.), New
York City time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders. The Administrative
Agent will make such Loans available to the Borrower by promptly crediting the
funds so received in the aforesaid account of the Administrative Agent to an
account of the Borrower maintained with the Administrative Agent in New York
City and designated by the Borrower in the applicable Borrowing Request.

(b)Presumption by the Administrative Agent.  Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed date of any
Borrowing (or in the case of an ABR Borrowing, prior to 2:00 pm, New York City
time, on the date of such Borrowing) that such Lender will not make available to
the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the NYFRB Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of the Borrower, the interest rate applicable
to ABR Loans. If

-24-

--------------------------------------------------------------------------------

 

such Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.

Section 2.05.Interest Elections

.

(a)Elections by the Borrower for Borrowings.  Each Borrowing initially shall be
of the Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have the Interest Period specified in such Borrowing
Request. Thereafter, the Borrower may elect to convert such Borrowing to a
Borrowing of a different Type or to continue such Borrowing as a Borrowing of
the same Type and, in the case of a Eurodollar Borrowing, may elect the Interest
Period therefor, all as provided in this Section. The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans constituting such Borrowing, and the Loans constituting each
such portion shall be considered a separate Borrowing.

(b)Notice of Elections.  To make an election pursuant to this Section, the
Borrower shall notify the Administrative Agent of such election (by irrevocable
written notice via an Interest Election Request signed by the Borrower) by the
time that a Borrowing Request would be required under Section 2.03 if the
Borrower were requesting a Borrowing of the Type resulting from such election to
be made on the effective date of such election. Notwithstanding any contrary
provision herein, this Section shall not be construed to permit the Borrower to
elect an Interest Period for Eurodollar Loans that does not comply with Section
2.02(d).

(c)Information in Interest Election Requests.  Each Interest Election Request
shall specify the following information in compliance with Section 2.02:

(i)the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) of this
paragraph shall be specified for each resulting Borrowing);

(ii)the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii)whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv)if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
therefor after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d)Notice by the Administrative Agent to Lenders.  Promptly following receipt of
an Interest Election Request, the Administrative Agent shall advise each Lender
of the details thereof and of such Lender’s portion of each resulting Borrowing.

(e)Failure to Elect; Events of Default.  If the Borrower fails to deliver a
timely Interest Election Request with respect to a Eurodollar Borrowing prior to
the end of the Interest Period therefor,

-25-

--------------------------------------------------------------------------------

 

then, unless such Borrowing is repaid as provided herein, at the end of such
Interest Period such Borrowing shall be converted to an ABR Borrowing.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Borrower, then, so long as an Event of Default
is continuing (i) no outstanding Borrowing may be converted to or continued as a
Eurodollar Borrowing and (ii) unless repaid, each Eurodollar Borrowing shall be
converted to an ABR Borrowing at the end of the Interest Period therefor.

Section 2.06.Termination and Reduction of the Commitments

.

(a)Scheduled Termination.  Unless previously terminated, the Commitments shall
terminate on the Commitment Termination Date.

(b)Voluntary Termination or Reduction.  The Borrower may at any time terminate,
or from time to time reduce, the Commitments; provided that (i) each reduction
of the Commitments shall be in an amount that is $3,000,000 or a larger multiple
of $1,000,000 and (ii) the Borrower shall not terminate or reduce the
Commitments if, after giving effect to any concurrent prepayment of the Loans in
accordance with Section 2.08, the total Revolving Credit Exposures would exceed
the total Commitments.

(c)Notice of Voluntary Termination or Reduction.  The Borrower shall notify the
Administrative Agent of any election to terminate or reduce the Commitments
under paragraph (b) of this Section at least three Business Days prior to the
effective date of such termination or reduction, specifying such election and
the effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
notice delivered by the Borrower pursuant to this Section shall be irrevocable;
provided that a notice of termination of the Commitments delivered by the
Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities or other transactions specified therein, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination or reduction of the Commitments shall be permanent.
Each reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.

Section 2.07.Repayment of Loans; Evidence of Debt

.

(a)Repayment.  The Borrower hereby unconditionally promises to pay to the
Administrative Agent for account of the Lenders the outstanding principal amount
of the Loans on the Commitment Termination Date.

(b)Manner of Payment.  Prior to any repayment of any Borrowings hereunder, the
Borrower shall select the Borrowing or Borrowings to be paid and shall notify
the Administrative Agent by written notice of such selection (i) in the case of
repayment of any Eurodollar Borrowing, not later than 1:00 p.m., New York City
time, three Business Days before the date of repayment (which shall be a
Business Day) and (ii) in the case of repayment of any ABR Borrowing, not later
than 1:00 p.m., New York City time, on the date of repayment (which shall be a
Business Day); provided that each repayment of Borrowings shall be applied to
repay any outstanding ABR Borrowings before any other Borrowings. If the
Borrower fails to make a timely selection of the Borrowing or Borrowings to be
repaid or prepaid, such payment shall be applied, first, to pay any outstanding
ABR Borrowings and, second, to other Borrowings in the order of the remaining
duration of their respective Interest Periods (the Borrowing with the shortest
remaining Interest Period to be repaid first). Each payment of a Borrowing shall
be applied ratably to the Loans included in such Borrowing.

(c)Maintenance of Loan Accounts by Lenders.  Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to

-26-

--------------------------------------------------------------------------------

 

such Lender resulting from each Loan made by such Lender, including the amounts
of principal and interest payable and paid to such Lender from time to time
hereunder.

(d)Maintenance of Loan Accounts by the Administrative Agent.  The Administrative
Agent shall maintain accounts in which it shall record (i) the amount of each
Loan made hereunder, the Type thereof and each Interest Period therefor, (ii)
the amount of any principal or interest due and payable or to become due and
payable from the Borrower to each Lender hereunder and (iii) the amount of any
sum received by the Administrative Agent hereunder for account of the Lenders
and each Lender’s share thereof.

(e)Effect of Entries.  The entries made in the accounts maintained pursuant to
paragraph (c) or (d) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement.

(f)Promissory Notes.  Any Lender may request that Loans made by it be evidenced
by a promissory note. In such event, the Borrower shall prepare, execute and
deliver to such Lender a promissory note payable to such Lender and its
registered assigns and in a form approved by the Administrative Agent.
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 9.04) be
represented by one or more promissory notes in such form payable to such payee
and its registered assigns.

Section 2.08.Prepayment of Loans

.

(a)Optional Prepayments.  The Borrower shall have the right at any time and from
time to time to prepay any Borrowing in whole or in part, subject to the
requirements of paragraph (b) of this Section.

(b)Notices, Etc.  The Borrower shall notify the Administrative Agent by written
notice of any prepayment hereunder (i) in the case of prepayment of any
Eurodollar Borrowing, not later than 1:00 p.m., New York City time, three
Business Days before the date of prepayment (which shall be a Business Day) or
(ii) in the case of prepayment of any ABR Borrowing, not later than 1:00 p.m.,
New York City time, on the date of prepayment (which shall be a Business Day).
Each such notice shall be irrevocable and shall specify the prepayment date and
the principal amount of each Borrowing or portion thereof to be prepaid;
provided that, if a notice of prepayment is given in connection with a
conditional notice of termination of the Commitments as contemplated by Section
2.06, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.06. Promptly following
receipt of any such notice relating to a Borrowing, the Administrative Agent
shall advise the Lenders of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of a
Borrowing of the same Type as provided in Section 2.02. Each prepayment of a
Borrowing shall be applied ratably to the Loans included in the prepaid
Borrowing. Prepayments shall be accompanied by (i) accrued interest to the
extent required by Section 2.10 and (ii) break funding payments to the extent
required by Section 2.13, and shall be made in the manner specified in Section
2.07(b).

Section 2.09.Fees

.

(a)Commitment Fees.  The Borrower agrees to pay to the Administrative Agent for
account of each Lender a commitment fee, which shall accrue at a rate per annum
equal to the Applicable Rate on the average daily unused amount of the
Commitment of such Lender during the period from and including the Effective
Date to but excluding the earlier of the date such Commitment terminates or the
Commitment Termination Date. Accrued commitment fees shall be payable on the
fifteenth (15th) day

-27-

--------------------------------------------------------------------------------

 

following each Quarterly Date and on the earlier of the date the Commitment
terminates and the Commitment Termination Date, commencing on the first such
date to occur after the Effective Date. All commitment fees shall be computed on
the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).

(b)Administrative Agent Fees.  The Borrower agrees to pay to the Administrative
Agent, for its own account, fees payable in the amounts and at the times
separately agreed upon between the Borrower and the Administrative Agent.

(c)Payment of Fees.  All fees payable hereunder shall be paid on the dates due,
in immediately available funds, to the Administrative Agent for distribution, in
the case of commitment fees, to the Lenders entitled thereto. Fees paid shall
not be refundable under any circumstances.

Section 2.10.Interest

.

(a)ABR Loans.  The Loans constituting each ABR Borrowing shall bear interest at
a rate per annum equal to the Alternate Base Rate plus the Applicable Rate.

(b)Eurodollar Loans.  The Loans constituting each Eurodollar Borrowing shall
bear interest at a rate per annum equal to the Adjusted LIBO Rate for the
Interest Period for such Borrowing plus the Applicable Rate.

(c)Default Interest.  Notwithstanding the foregoing, if any principal of or
interest on any Loan or any fee or other amount payable by the Borrower
hereunder is not paid when due, whether at stated maturity, upon acceleration or
otherwise, such overdue amount shall bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue principal of
any Loan, 2% plus the rate otherwise applicable to such Loan as provided above
or (ii) in the case of any other amount, 2% plus the rate applicable to ABR
Loans as provided in paragraph (a) of this Section.

(d)Payment of Interest.  Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan and upon termination of the
Commitments; provided that (i) interest accrued pursuant to paragraph (c) of
this Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Loan prior to the
Commitment Termination Date), accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and (iii)
in the event of any conversion of any Eurodollar Borrowing prior to the end of
the Interest Period therefor, accrued interest on such Borrowing shall be
payable on the effective date of such conversion.

(e)Computation.  All interest hereunder shall be computed on the basis of a year
of 360 days, except that interest computed by reference to the Alternate Base
Rate at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate,
Adjusted LIBO Rate or LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.

Section 2.11.Alternate Rate of Interest

.  

(a)If prior to the commencement of the Interest Period for a Eurodollar
Borrowing:

-28-

--------------------------------------------------------------------------------

 

(i)the Administrative Agent determines (which determination shall be conclusive
and binding absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable
(including because the LIBO Screen Rate is not available or published on a
current basis), for such Interest Period; or

(ii)the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone, telecopy or electronic mail as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist, (i)
any Interest Election Request that requests the conversion of any Borrowing to,
or continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and any Eurodollar Borrowing that was to be continued shall instead be repaid on
the last day of the then current Interest Period applicable thereto and (ii) if
any Borrowing Request requests a Eurodollar Borrowing, such Borrowing shall be
made as an ABR Borrowing.

(b)Notwithstanding the foregoing, if at any time the Administrative Agent
determines (which determination shall be conclusive absent manifest error) that
(i) the circumstances set forth in Section 2.11(a)(i) have arisen and such
circumstances are unlikely to be temporary or (ii) the circumstances set forth
in Section 2.11(a)(i) have not arisen but any of (w) the supervisor for the
administrator of the LIBO Screen Rate has made a public statement that the
administrator of the LIBO Screen Rate is insolvent (and there is no successor
administrator that will continue publication of the LIBO Screen Rate), (x) the
administrator of the LIBO Screen Rate has made a public statement identifying a
specific date after which the LIBO Screen Rate will permanently or indefinitely
cease to be published by it (and there is no successor administrator that will
continue publication of the LIBO Screen Rate), (y) the supervisor for the
administrator of the LIBO Screen Rate has made a public statement identifying a
specific date after which the LIBO Screen Rate will permanently or indefinitely
cease to be published or (z) the supervisor for the administrator of the LIBO
Screen Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which the LIBO Screen Rate may no longer be used for determining interest
rates for loans, then the Administrative Agent and the Borrower shall endeavor
to establish an alternate rate of interest to the LIBO Rate that gives due
consideration to the then prevailing market convention for determining a rate of
interest for syndicated loans in the United States at such time, and shall enter
into an amendment to this Agreement to reflect such alternate rate of interest
and such other related changes to this Agreement as may be applicable,
including, without limitation, the modification or replacement of clause (c) set
forth in the definition of “Alternate Base Rate” (but for the avoidance of
doubt, such related changes shall not include a reduction of the Applicable
Rate); provided that, if such alternate rate of interest as so determined would
be less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.  Notwithstanding anything to the contrary in Section 9.02, such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Administrative Agent shall not have
received, within five (5) Business Days of the date notice of such alternate
rate of interest is provided to the Lenders, a written notice from the Required
Lenders stating that such Required Lenders object to such amendment.  Until an
alternate rate of interest shall be determined in accordance with this Section
2.11(b) (but, in the case of the circumstances described in clause (ii)(w),
clause (ii)(x) or clause (ii)(y) of the first sentence of this Section 2.11(b),
only to the extent the LIBO Screen Rate for such Interest Period is not
available or published at such time on a current basis), (x) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and any

-29-

--------------------------------------------------------------------------------

 

Eurodollar Borrowing that was to be continued shall instead be repaid on the
last day of the then current Interest Period applicable thereto and (y) if any
Borrowing Request requests a Eurodollar Borrowing, such Borrowing shall be made
as an ABR Borrowing.

Section 2.12.Increased Costs

.

(a)Increased Costs Generally.  If any Change in Law shall:

(i)impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate);

(ii)impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Loans made by
such Lender; or

(iii)subject any Lender or the Administrative Agent to any Taxes (other than (A)
Indemnified Taxes, (B) Excluded Taxes and (C) Other Taxes);

and the result of any of the foregoing shall be to increase the cost to such
Lender or the Administrative Agent of making, continuing, converting or
maintaining any Loan (or of maintaining its obligation to make any such Loan) or
to reduce the amount of any sum received or receivable by such Lender or the
Administrative Agent hereunder (whether of principal, interest or otherwise),
then the Borrower will pay to such Lender or the Administrative Agent such
additional amount or amounts as will compensate such Lender or the
Administrative Agent for such additional costs incurred or reduction suffered.

(b)Capital Requirements.  If any Lender determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement or the
Loans made by such Lender to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy and liquidity), then from time
to time the Borrower will pay to such Lender such additional amount or amounts
as will compensate such Lender or such Lender’s holding company for any such
reduction suffered.

(c)Certificates from Lenders.  A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in paragraph (a) or (b) of this Section shall be
delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

(d)Delay in Requests.  Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender pursuant to this Section for any increased
costs or reductions incurred more than six months prior to the date that such
Lender notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s intention to claim compensation
therefor; provided further that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof.

-30-

--------------------------------------------------------------------------------

 

Section 2.13.Break Funding Payments

.  In the event of (a) the payment of any principal of any Eurodollar Loan other
than on the last day of an Interest Period therefor (including as a result of an
Event of Default), (b) the conversion of any Eurodollar Loan other than on the
last day of an Interest Period therefor, (c) the failure to borrow, convert,
continue or prepay any Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice is permitted to be revocable
under Section 2.08(b) and is revoked in accordance herewith), or (d) the
assignment of any Eurodollar Loan other than on the last day of an Interest
Period therefor as a result of a request by the Borrower pursuant to Section
2.16, then, in any such event, the Borrower shall compensate each Lender for the
loss, cost and expense attributable to such event. In the case of a Eurodollar
Loan, the loss to any Lender attributable to any such event shall be deemed to
include an amount determined by such Lender to be equal to the excess, if any,
of (i) the amount of interest that such Lender would pay for a deposit equal to
the principal amount of such Loan for the period from the date of such payment,
conversion, failure or assignment to the last day of the then current Interest
Period for such Loan (or, in the case of a failure to borrow, convert or
continue, the duration of the Interest Period that would have resulted from such
borrowing, conversion or continuation) if the interest rate payable on such
deposit were equal to the Adjusted LIBO Rate for such Interest Period, over (ii)
the amount of interest that such Lender would earn on such principal amount for
such period if such Lender were to invest such principal amount for such period
at the interest rate that would be bid by such Lender (or an Affiliate of such
Lender) for Dollar deposits from other banks in the eurodollar market at the
commencement of such period. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.

Section 2.14.Taxes

.

(a)Payments Free of Taxes.  Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without deduction for any Taxes except as required by
applicable law; provided that if the Borrower shall be required to deduct any
Indemnified Taxes or Other Taxes from such payments, then (i) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent or Lender (as the case may be) receives an amount equal
to the sum it would have received had no such deductions been made, (ii) the
Borrower shall make such deductions and (iii) the Borrower shall pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable Law.

(b)Payment of Other Taxes by the Borrower.  In addition, the Borrower shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable Law.

(c)Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent and each Lender, within 10 days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) payable or paid by the Administrative Agent
or such Lender, as the case may be, and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender, or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(d)Evidence of Payments.  As soon as practicable after any payment of any Taxes
by the Borrower to a Governmental Authority pursuant to this Section, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority

-31-

--------------------------------------------------------------------------------

 

evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

(e)Withholding Exemption Certificate.  Any Lender that is entitled to an
exemption from or reduction of withholding tax under the Law of the jurisdiction
in which the Borrower is located, or any treaty to which such jurisdiction is a
party, with respect to payments under this Agreement shall deliver to the
Borrower (with a copy to the Administrative Agent), at the time or times
reasonably requested by the Borrower, such properly completed and executed
documentation prescribed by applicable Law as will permit such payments to be
made without withholding or at a reduced rate. Notwithstanding anything to the
contrary, the completion, execution or submission of such documentation (other
than such documentation set forth below in this paragraph (e) and paragraph (f))
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender. In furtherance, but not in limitation, of the immediately
preceding sentence, the Administrative Agent on the Effective Date, each Lender
upon becoming a Lender, and each Person to which any Lender grants a
participation (or otherwise transfers its interest in this Agreement) agree that
they will deliver to Administrative Agent and the Borrower either (a) if such
Lender or Person is a United States person (as such term is defined in Section
7701(a)(30) of the Code), an executed copy of a United States Internal Revenue
Service Form W-9, or (b) if such Lender or Person is not a United States person
(as such term is defined in Section 7701(a)(30) of the Code), (i) two duly
completed copies of United States Internal Revenue Service Form W-8BEN,
W-8BEN-E, W-8ECI, W-8EXP or W-8IMY or successor applicable form, as the case may
be (certifying therein an entitlement to an exemption from or reduction in,
United States withholding taxes) or (ii) if such Lender is not (A) a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, (B) a “10-percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, and (C) a “controlled foreign corporation” related to the Borrower within
the meaning of 881(c)(3)(C) of the Code, and cannot deliver Internal Revenue
Service Form W-8ECI (or any successor forms) pursuant to clause (i) above, (x) a
certificate substantially in the form of Exhibit B-1, B-2, B-3 or B-4, as
applicable (any such certificate, a “Section 2.14(e) Certificate”), and (y) two
(2) accurate and complete signed copies of Internal Revenue Service Form W-8BEN,
W-8BEN-E or W-8IMY (with respect to the portfolio interest exemption) (or
successor form) certifying to such Lender’s entitlement as of such date to a
complete exemption from United States withholding tax with respect to payments
of interest to be made under this Agreement and under any Note. Each Lender
which delivers to the Borrower and Administrative Agent a Form W-9, W-8BEN,
W-8BEN-E, W-8ECI, W-8EXP or W-8IMY and a Section 2.14(e) Certificate, as the
case may be, pursuant to the preceding sentence further undertakes to deliver to
the Borrower and Administrative Agent further copies of the Form W-9, W-8BEN,
W-8BEN-E, W-8ECI, W-8EXP or W-8IMY, or successor applicable forms, and a Section
2.14(e) Certificate, as the case may be, on or before the date that any such
form or certificate expires or becomes obsolete or within a reasonable time
after gaining knowledge of the occurrence of any event requiring a change in the
most recent forms previously delivered by it to the Borrower, and such
extensions or renewals thereof as may reasonably be requested by the Borrower,
certifying in the case of a Form W-9, W-8BEN, W-8BEN-E, W-8ECI, W-8EXP or W-8IMY
and a Section 2.14(e) Certificate, as the case may be, that such Lender is
entitled to receive payments under this Agreement without deduction or
withholding of any United States federal income taxes, or at a reduced rate,
unless in any such cases any change in treaty, law or regulation has occurred
prior to the date on which any such delivery would otherwise be required which
renders such forms or certificates inapplicable or which would prevent a Lender
from duly completing and delivering any such form or certificate with respect to
it and such Lender advises the Borrower that it is not capable of receiving
payments without any deduction or withholding of United States federal income
tax or at a reduced rate.

(f)FATCA.  If any payment made to any Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with

-32-

--------------------------------------------------------------------------------

 

the applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount, if any, to deduct and withhold from such
payment. Solely for purposes of this paragraph (f), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

(g)Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph (g) shall not be
construed to require any indemnified party to make available its Tax returns (or
any other information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(h)Indemnification by the Lenders.  Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender's failure to comply with the
provisions of Section 9.04(e) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to setoff and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (h).

Section 2.15.Payments Generally; Pro Rata Treatment; Sharing of Setoffs

.

(a)Payments by the Borrower.  The Borrower shall make each payment or prepayment
required to be made by it hereunder (whether of principal, interest or fees, or
under Section 2.12, 2.13 or 2.14, or otherwise) prior to 1:00 p.m., New York
City time, on the date when due or the date fixed for any prepayment hereunder,
in immediately available funds, without setoff, recoupment or counterclaim;
provided that if a new Loan is to be made by any Lender on a date the Borrower
is to repay any principal

-33-

--------------------------------------------------------------------------------

 

of an outstanding Loan of such Lender, such Lender shall apply the proceeds of
such new Loan to the payment of the principal to be repaid and only an amount
equal to the difference between the principal to be borrowed and the principal
to be repaid shall be made available by such Lender to the Administrative Agent
as provided in Section 2.04 or paid by the Borrower to the Administrative Agent
pursuant to this paragraph, as the case may be. Any amounts received after such
time on any date may, in the discretion of the Administrative Agent, be deemed
to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the
Administrative Agent at its offices at 270 Park Avenue, New York, New York,
except that payments pursuant to Sections 2.12, 2.13, 2.14 and 9.03 shall be
made directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in Dollars.

(b)Application of Insufficient Payments.  If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, interest and fees then due hereunder, such funds shall be applied
(i) first, to pay interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, to pay principal then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal then due to such parties.

(c)Pro Rata Treatment.  Except to the extent otherwise provided herein: (i) each
Borrowing shall be made from the Lenders pro rata in accordance with their
respective Commitments; (ii) each payment or prepayment of principal of Loans by
the Borrower shall be made for account of the Lenders pro rata in accordance
with the respective unpaid principal amounts of the Loans held by them; and
(iii) each payment of interest on Loans, and each payment of commitment fees
under Section 2.09, by the Borrower shall be made for account of the Lenders pro
rata in accordance with the amounts of such Loans or commitment fees, as
applicable, then due and payable to the respective Lenders.

(d)Sharing of Payments by Lenders.  If any Lender shall, by exercising any right
of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans resulting in such Lender receiving
payment of a greater proportion of the aggregate amount of its Loans and accrued
interest thereon then due than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Loans of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable Law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

(e)Presumptions of Payment. Unless the Administrative Agent shall have received,
prior to any date on which any payment is due to the Administrative Agent for
account of the Lenders

-34-

--------------------------------------------------------------------------------

 

pursuant to the terms of this Agreement or any other Loan Document, notice from
the Borrower that the Borrower will not make such payment or prepayment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the NYFRB Rate.

(f)Certain Deductions by the Administrative Agent. If any Lender shall fail to
make any payment required to be made by it pursuant to Section 2.04(b), 2.15(e)
or 9.03(c), then the Administrative Agent may, in its discretion and
notwithstanding any contrary provision hereof, (i) apply any amounts thereafter
received by the Administrative Agent for the account of such Lender and for the
benefit of the Administrative Agent to satisfy such Lender’s obligations to it
under such Sections until all such unsatisfied obligations are fully paid,
and/or (ii) hold any such amounts in a segregated account over which the
Administrative Agent shall have exclusive control as cash collateral for, and
application to, any future funding obligations of such Lender under such
Sections, in the case of each of clauses (i) and (ii) above, in any order as
determined by the Administrative Agent in its discretion.

Section 2.16.Mitigation Obligations; Replacement of Lenders

.

(a)Designation of a Different Lending Office.  If any Lender requests
compensation under Section 2.12, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for account of any
Lender pursuant to Section 2.14, then such Lender shall use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or Affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.12 or 2.14, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b)Replacement of Lenders.  If (i) any Lender requests compensation under
Section 2.12, (ii) the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for account of any Lender pursuant to
Section 2.14, (iii) any Lender becomes a Defaulting Lender or (iv) any Lender
has refused to consent to any amendment or waiver hereunder that requires the
consent of all of the Lenders and such amendment or waiver has been consented to
by the Required Lenders, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights (other than
its existing rights to payment pursuant to Sections 2.12 or 2.14) and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (x) such assignee shall have been approved by the
Administrative Agent (which approval shall not unreasonably be withheld), (y)
such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts) and (z) in the case of any such assignment resulting
from a claim for compensation under Section 2.12 or payments required to be made
pursuant to Section 2.14, such assignment will result in a reduction in such
compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to

-35-

--------------------------------------------------------------------------------

 

apply. Each party hereto agrees that (i) an assignment required pursuant to this
paragraph may be effected pursuant to an Assignment and Assumption executed by
the Borrower, the Administrative Agent and the assignee (or, to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to an Approved Electronic Platform as to which the Administrative Agent
and such parties are participants), and (ii) the Lender required to make such
assignment need not be a party thereto in order for such assignment to be
effective and shall be deemed to have consented to and be bound by the terms
thereof; provided that, following the effectiveness of any such assignment, the
other parties to such assignment agree to execute and deliver such documents
necessary to evidence such assignment as reasonably requested by the applicable
Lender, provided that any such documents shall be without recourse to or
warranty by the parties thereto.

Section 2.17.Defaulting Lenders

.  Notwithstanding any provision of this Agreement to the contrary, if any
Lender becomes a Defaulting Lender, then the following provisions shall apply
for so long as such Lender is a Defaulting Lender: (a) commitment fees shall
cease to accrue on the unused amount of the Commitment of such Defaulting Lender
pursuant to Section 2.09(a); and (b) the Commitment and Revolving Credit
Exposure of such Defaulting Lender shall not be included in determining whether
all Lenders or the Required Lenders have taken or may take any action hereunder
(including any consent to any amendment or waiver pursuant to Section 9.02);
provided that any waiver, amendment or modification requiring the consent of all
Lenders or each affected Lender shall not, except as otherwise provided in
Section 9.02, require the consent of such Defaulting Lender in accordance with
the terms hereof. In the event that the Administrative Agent and the Borrower
each agrees that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then on such date such Lender
shall purchase at par such of the Loans then outstanding of the other Lenders as
the Administrative shall determine may be necessary in order for such Lender to
hold such Loans in accordance with its Applicable Percentage.

Section 2.18.Expansion Option

.  The Borrower may from time to time elect to increase the Commitments or enter
into one or more tranches of term loans (each an “Incremental Term Loan”), in
each case in minimum increments of $10,000,000 so long as, after giving effect
thereto, the aggregate amount of such increases and all such Incremental Term
Loans does not exceed $350,000,000.  The Borrower may arrange for any such
increase or tranche to be provided by one or more Lenders (each Lender so
agreeing to an increase in its Commitment, or to participate in such Incremental
Term Loans, an “Increasing Lender”), or by one or more new banks, financial
institutions or other entities (each such new bank, financial institution or
other entity, an “Augmenting Lender”; provided that no Ineligible Institution
may be an Augmenting Lender), which agree to increase their existing
Commitments, or to participate in such Incremental Term Loans, or provide new
Commitments, as the case may be; provided that (i) each Augmenting Lender, shall
be subject to the approval of the Borrower and the Administrative Agent and
(ii) (x) in the case of an Increasing Lender, the Borrower and such Increasing
Lender execute an agreement substantially in the form of Exhibit C hereto, and
(y) in the case of an Augmenting Lender, the Borrower and such Augmenting Lender
execute an agreement substantially in the form of Exhibit D hereto.  No consent
of any Lender (other than the Lenders participating in the increase or any
Incremental Term Loan) shall be required for any increase in Commitments or
Incremental Term Loan pursuant to this Section 2.18.  Increases and new
Commitments and Incremental Term Loans created pursuant to this Section 2.18
shall become effective on the date agreed by the Borrower, the Administrative
Agent and the relevant Increasing Lenders or Augmenting Lenders, and the
Administrative Agent shall notify each Lender thereof.  Notwithstanding the
foregoing, no increase in the Commitments (or in the Commitment of any Lender)
or tranche of Incremental Term Loans shall become effective under this paragraph
unless, (i) on the proposed date of the effectiveness of such increase or
Incremental Term Loans, (A) the conditions set forth in paragraphs (a) and (b)
of Section 4.02 shall be satisfied or waived by the Required Lenders and the
Administrative Agent shall have received a certificate to that effect dated such
date and executed by a Financial Officer of the Borrower and (B) the Borrower
shall be in compliance (on a pro forma basis) with

-36-

--------------------------------------------------------------------------------

 

the covenants contained in Section 6.05 and (ii) the Administrative Agent shall
have received documents and opinions consistent with those delivered on the
Effective Date as to the organizational power and authority of the Borrower to
borrow hereunder after giving effect to such increase.  On the effective date of
any increase in the Commitments or any Incremental Term Loans being made,
(i) each relevant Increasing Lender and Augmenting Lender shall make available
to the Administrative Agent such amounts in immediately available funds as the
Administrative Agent shall determine, for the benefit of the other Lenders, as
being required in order to cause, after giving effect to such increase and the
use of such amounts to make payments to such other Lenders, each Lender’s
portion of the outstanding Loans of all the Lenders to equal its Applicable
Percentage of such outstanding Loans, and (ii) except in the case of any
Incremental Term Loans, the Borrower shall be deemed to have repaid and
reborrowed all outstanding Loans as of the date of any increase in the
Commitments (with such reborrowing to consist of the Types of Loans, with
related Interest Periods if applicable, specified in a notice delivered by the
Borrower, in accordance with the requirements of Section 2.03).  The deemed
payments made pursuant to clause (ii) of the immediately preceding sentence
shall be accompanied by payment of all accrued interest on the amount prepaid
and, in respect of each Eurodollar Loan, shall be subject to indemnification by
the Borrower pursuant to the provisions of Section 2.13 if the deemed payment
occurs other than on the last day of the related Interest Periods.  The
Incremental Term Loans (a) shall rank pari passu in right of payment with the
Loans, (b) shall not mature earlier than the Commitment Termination Date (but
may have amortization prior to such date) and (c) shall be treated substantially
the same as (and in any event no more favorably than) the Loans; provided that
(i) the terms and conditions applicable to any tranche of Incremental Term Loans
maturing after the Commitment Termination Date may provide for material
additional or different financial or other covenants or prepayment requirements
applicable only during periods after the Commitment Termination Date and
(ii) the Incremental Term Loans may be priced differently than the
Loans.  Incremental Term Loans may be made hereunder pursuant to an amendment or
restatement (an “Incremental Term Loan Amendment”) of this Agreement and, as
appropriate, the other Loan Documents, executed by the Borrower, each Increasing
Lender participating in such tranche, each Augmenting Lender participating in
such tranche, if any, and the Administrative Agent.  The Incremental Term Loan
Amendment may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent, to effect
the provisions of this Section 2.18.  Nothing contained in this Section 2.18
shall constitute, or otherwise be deemed to be, a commitment on the part of any
Lender to increase its Commitment hereunder, or provide Incremental Term Loans,
at any time.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lenders that:

Section 3.01.Organization; Powers

.  Each of the Borrower and its Material Subsidiaries is duly organized, validly
existing and in good standing under the Laws of the jurisdiction of its
organization, has all requisite power and authority to carry on its business as
now conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required.

Section 3.02.Authorization; Enforceability

.  The Transactions are within the Borrower’s organizational powers and have
been duly authorized by all necessary organizational actions and, if required,
actions by equity holders. The Loan Documents to which the Borrower is a party
have been duly executed and delivered by the Borrower and constitute a legal,
valid and binding obligation of the Borrower, enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency,

-37-

--------------------------------------------------------------------------------

 

reorganization, moratorium or other Laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

Section 3.03.Governmental Approvals; No Conflicts

.  The Transactions (a) do not require any consent or approval of, registration
or filing with, or any other action by, any Governmental Authority, except such
as have been obtained or made and are in full force and effect and except for
filings necessary to perfect Liens created pursuant to the Loan Documents, (b)
will not violate in any material respect any Requirement of Law applicable to
the Borrower or any of its Subsidiaries, (c) will not violate or result in a
default under any Contractual Obligation binding upon the Borrower or any of its
Material Subsidiaries or their respective assets, or give rise to a right
thereunder to require any payment to be made by the Borrower or any of its
Material Subsidiaries, and (d) will not result in the creation or imposition of
any Lien on any asset of the Borrower or any of its Subsidiaries, except Liens
created pursuant to the Loan Documents.

Section 3.04.Financial Statements; No Material Adverse Change

.

(a)GAAP Statements.  The Borrower has heretofore furnished to the Lenders the
consolidated balance sheets of the Borrower and its Subsidiaries and the related
consolidated statements of income (loss), comprehensive income (loss),
stockholders’ equity and cash flows of the Borrower and its Subsidiaries as of
and for the fiscal years ended December 31, 2017 and December 31, 2018, each
reported on by PricewaterhouseCoopers LLP, independent public accountants. Such
financial statements present fairly, in all material respects, the financial
position and results of operations and cash flows of the Borrower and its
consolidated Subsidiaries as of such dates and for such periods in accordance
with GAAP.

(b)Statutory Statements.  The Borrower has heretofore furnished to the Lenders
the Statutory Statements for FATICO as of December 31, 2017 and December 31,
2018 and such Statutory Statements were prepared in accordance with SAP
consistently applied through the applicable periods covered thereby, except as
expressly noted therein.

(c)No Material Adverse Change.  Since December 31, 2018, there has not occurred
any event, development or circumstance that has had or could reasonably be
expected to have a Material Adverse Effect.

Section 3.05.Properties

.

(a)Property Generally.  Each of the Borrower and its Subsidiaries has good title
to, or valid leasehold interests in, all its real and personal property material
to its business, subject only to Liens permitted by Section 6.02 and except for
defects in title that do not interfere with its ability to conduct its business
as currently conducted or to utilize such properties for their intended
purposes.

(b)Intellectual Property.  Each of the Borrower and its Subsidiaries owns, or is
licensed to use, all trademarks, tradenames, copyrights, patents and other
intellectual property material to its business, and the use thereof by the
Borrower and its Subsidiaries does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

Section 3.06.Litigation and Environmental Matters

.

(a)Actions, Suits and Proceedings.  There are no actions, suits or proceedings
by or before any arbitrator or Governmental Authority now pending against or, to
the knowledge of the Borrower, threatened against or affecting the Borrower or
any of its Subsidiaries (i) that could reasonably be expected,

-38-

--------------------------------------------------------------------------------

 

individually or in the aggregate, to result in a Material Adverse Effect or (ii)
that involve this Agreement or the Transactions.

(b)Environmental Matters.  Except with respect to any other matters that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, neither the Borrower nor any of its Subsidiaries (i)
has failed to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law,
(ii) has become subject to any Environmental Liability, (iii) has received
notice of any claim with respect to any Environmental Liability or (iv) knows of
any basis for any Environmental Liability.

Section 3.07.Compliance with Laws

.  Each of the Borrower and its Subsidiaries is in compliance with all Laws
(including any Environmental Laws) and orders of any Governmental Authority
applicable to it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

Section 3.08.No Default

.  Neither the Borrower nor any of its Subsidiaries is in default under or with
respect to any Contractual Obligation that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect. No Default
has occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.

Section 3.09.Investment Company Status

.  Neither the Borrower nor any of its Subsidiaries is an “investment company”
as defined in, or subject to regulation under, the Investment Company Act of
1940.

Section 3.10.Insurance Licenses

.  Each Insurance Company has obtained and maintains in full force and effect
all Licenses from all Governmental Authorities necessary to operate in all
jurisdictions in which such Insurance Company operates, in each case other than
such Licenses the failure of which to obtain or maintain, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. No License, the loss of which, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect, is the subject of
a proceeding for suspension or revocation which is reasonably likely to result
in a suspension or revocation. To the Borrower’s knowledge, there is no
sustainable basis for any suspension or revocation of any License, and no such
suspension or revocation has been threatened by any Governmental Authority, the
loss of which, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect.

Section 3.11.Taxes

.  The Borrower and its Subsidiaries have timely filed or caused to be filed all
federal income tax returns and all other material tax returns and reports
required to have been filed and have paid or caused to be paid all taxes
required to have been paid by it, except (a) taxes that are being contested in
good faith by appropriate proceedings and for which such Person has set aside on
its books adequate reserves or (b) to the extent that the failure to do so could
not reasonably be expected to result in a Material Adverse Effect.

Section 3.12.ERISA

.  No ERISA Event has occurred or is reasonably expected to occur that, when
taken together with all other ERISA Events for which liability is reasonably
expected to occur, could reasonably be expected to result in a Material Adverse
Effect.

Section 3.13.Disclosure

.  The Borrower has disclosed to the Lenders all agreements, instruments and
corporate or other restrictions to which it or any of its Subsidiaries is
subject, and all other matters known to it, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
None of the reports, financial statements, certificates or other

-39-

--------------------------------------------------------------------------------

 

information furnished by or on behalf of the Borrower or any of its Subsidiaries
to the Administrative Agent or any Lender in connection with the negotiation of
this Agreement and the other Loan Documents or delivered hereunder or thereunder
(as modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading as of the date made; provided that, with respect to
projected financial information, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time. As of the Effective Date, to the best knowledge of the
Borrower, the information included in the Beneficial Ownership Certification (if
any) provided on or prior to the Effective Date to any Lender in connection with
this Agreement is true and correct in all respects.

Section 3.14.Margin Regulations

.  Neither the Borrower nor any of its Subsidiaries is engaged principally, or
as one of its important activities, in the business of extending credit for the
purpose, whether immediate, incidental or ultimate, of buying or carrying Margin
Stock, and no part of the proceeds of any Loan hereunder will be used to buy or
carry any Margin Stock. After applying the proceeds of each Borrowing, not more
than 25% of the value of the assets of the Borrower and its Subsidiaries on a
consolidated basis which are subject to any limitation on sale, pledge or other
disposition or similar restrictions hereunder will consist of Margin Stock.

Section 3.15.Indebtedness

.  Schedule 3.15 is a list of all Indebtedness of the Borrower and its
Subsidiaries as of the Effective Date (excluding (i) Indebtedness under the Loan
Documents and (ii) Indebtedness of the Borrower and such Persons in an aggregate
principal or face amount not exceeding $25,000,000).

Section 3.16.Liens

.  Schedule 3.16 is a list of all Liens securing Indebtedness of the Borrower
and its Subsidiaries as of the Effective Date (excluding Liens securing
Indebtedness of the Borrower and such Persons in an aggregate principal or face
amount not exceeding $25,000,000).

Section 3.17.Subsidiaries

.  Schedule 3.17 sets forth a complete and correct list of all Subsidiaries of
the Borrower as of the Effective Date and the jurisdiction of organization of
each such Subsidiary. As of the Effective Date, except for the Liens created by
the Loan Documents and Liens permitted under Section 6.02(b), the Borrower will
own, free and clear of Liens, all outstanding Equity Interests of each such
Subsidiary set forth in Schedule 3.17 (and each such Subsidiary will own, free
and clear of Liens, all outstanding Equity Interests of its Subsidiaries) and
all such Equity Interests of each Subsidiary organized as a corporation are
validly issued, fully paid and non-assessable. Except as set forth in Schedule
3.17, as of the Effective Date, (i) there will be no outstanding Equity Rights
with respect to any Subsidiary and (ii) there will be no outstanding obligations
of the Borrower or any of its Subsidiaries to repurchase, redeem, or otherwise
acquire any Equity Interests of the Borrower or any of its Subsidiaries nor will
there be any outstanding obligations of the Borrower or any of its Subsidiaries
to make payments to any Person, such as “phantom stock” payments, where the
amount thereof is calculated with reference to the fair market value or equity
value of the Borrower or any of its Subsidiaries.

Section 3.18.Solvency

.  As of the Effective Date (after giving effect to the Loans (if any) made on
such date), the Borrower will, and the Borrower and its Subsidiaries on a
consolidated basis will be, Solvent.

Section 3.19.Anti-Corruption Laws and Sanctions

.  The Borrower has implemented and maintains in effect policies and procedures
designed to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers and employees and their agents that are
Controlled by the Borrower or its Subsidiaries with Anti-Corruption Laws and
applicable Sanctions, and the Borrower, its Subsidiaries and their respective
officers and directors and to the knowledge of the Borrower its

-40-

--------------------------------------------------------------------------------

 

employees and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects.  None of (a) the Borrower, any Subsidiary or
to the knowledge of the Borrower or such Subsidiary any of their respective
directors, officers or employees, or (b) to the knowledge of the Borrower, any
agent of the Borrower or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person.  No Borrowing, use of proceeds or other Transactions will
violate any Anti-Corruption Law or applicable Sanctions.

Section 3.20.EEA Financial Institutions

.  The Borrower is not an EEA Financial Institution.

 

ARTICLE IV

CONDITIONS

Section 4.01.Effective Date

.  The obligations of the Lenders to make Loans hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02) (and, in the case of each document
specified in this Section to be received by the Administrative Agent, such
document shall be in form and substance satisfactory to the Administrative
Agent):

(a)Executed Counterparts of this Agreement.  The Administrative Agent (or its
counsel) shall have received from each of the Borrower, the Lenders and the
Administrative Agent a counterpart of this Agreement signed on behalf of such
party (or written evidence satisfactory to the Administrative Agent, which may
include telecopy transmission of a signed signature page to this Agreement, that
such party has signed a counterpart of this Agreement).

(b)Corporate Documents.  The Administrative Agent shall have received such
documents and certificates as the Administrative Agent may reasonably request
relating to the organization, existence and good standing of the Borrower, the
authorization of the Transactions and any other legal matters relating to the
Borrower, the Loan Documents or the Transactions, all in form and substance
satisfactory to the Administrative Agent.

(c)Opinion of Counsel to Borrower.  The Administrative Agent shall have received
one or more favorable written opinions (addressed to the Administrative Agent
and the Lenders and dated the Effective Date) of Gibson, Dunn & Crutcher LLP,
counsel to the Borrower, and/or the general counsel of the Borrower, in form and
substance satisfactory to the Administrative Agent and covering such matters
relating to the Borrower, the Loan Documents or the Transactions as the
Administrative Agent shall reasonably request (and the Borrower hereby instructs
such counsel to deliver such opinion to the Lenders and the Administrative
Agent).

(d)Officer’s Certificate.  The Administrative Agent shall have received a
certificate, dated the Effective Date and signed by a Responsible Officer,
confirming compliance with the conditions set forth in this Section and in the
lettered clauses of the first sentence of Section 4.02.

(e)Fees and Expenses.  The Borrower shall have paid to the Administrative Agent
on the Effective Date for the account of the respective person or persons
entitled thereto all such fees and expenses as it shall have agreed in writing
to pay to the Joint Lead Arrangers referred to on the cover page of this
Agreement, the Administrative Agent and the Lenders in connection herewith,
including the reasonable fees and expenses of Latham & Watkins LLP, counsel to
the Administrative Agent, in

-41-

--------------------------------------------------------------------------------

 

connection with the negotiation, preparation, execution and delivery of the Loan
Documents (to the extent that statements for such fees and expenses have been
delivered to the Borrower).

(f)KYC. (i) The Administrative Agent shall have received, at least five (5) days
prior to the Effective Date, all documentation and other information regarding
the Borrower requested in connection with applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act, to the
extent requested in writing of the Borrower at least ten (10) days prior to the
Effective Date and (ii) to the extent the Borrower qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation, at least five (5) days
prior to the Effective Date, any Lender that has requested, in a written notice
to the Borrower at least ten (10) days prior to the Effective Date, a Beneficial
Ownership Certification in relation to the Borrower shall have received such
Beneficial Ownership Certification (provided that, upon the execution and
delivery by such Lender of its signature page to this Agreement, the condition
set forth in this clause (f) shall be deemed to be satisfied).

(g)Other Documents.  The Administrative Agent shall have received such other
documents as the Administrative Agent or the Required Lenders may reasonably
request.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

Section 4.02.Each Credit Event

.  The obligation of each Lender to make a Loan on the occasion of any Borrowing
is subject to the satisfaction of the following conditions (in addition to the
satisfaction of the conditions under Section 4.01 in the case of the initial
Borrowing hereunder):

(a)the representations and warranties of the Borrower set forth in this
Agreement shall be true and correct in all material respects (or, in the case of
such representations and warranties qualified as to materiality, in all
respects) on and as of the date of such Borrowing (or, if any such
representation or warranty is expressly stated to have been made as of a
specified date, as of such specified date); and

(b)at the time of and immediately after giving effect to such Borrowing, no
Default shall have occurred and be continuing.

Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in the preceding
sentence.

ARTICLE V

AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, the Borrower covenants and agrees with the Lenders that:

Section 5.01.Financial Statements and Other Information

.  The Borrower will furnish to the Administrative Agent and each Lender:

(a)within 90 days after the end of each fiscal year of the Borrower, (i) the
audited consolidated balance sheets and related audited statements of
operations, stockholders’ equity and cash flows of the Borrower and its
Subsidiaries, in each case as of the end of and for such fiscal year, setting
forth in each case in comparative form the figures for (or, in the case of the
balance sheet, as of the end of) the previous fiscal year, all reported on by
PricewaterhouseCoopers LLP or other independent public

-42-

--------------------------------------------------------------------------------

 

accountants of recognized national standing (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied and (ii) the unaudited balance sheet
and related unaudited statements of operations, stockholders’ equity and cash
flows of the Borrower on a stand-alone basis, in each case, as of the end of and
for such fiscal year, setting forth in each case in comparative form the figures
for (or, in the case of the balance sheet, as of the end of) the previous fiscal
year, all certified by a Financial Officer of the Borrower as presenting fairly
in all material respects the financial condition and results of operations of
the Borrower on a stand-alone basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes;

(b)within 50 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower, (i) the unaudited consolidated balance sheets
and related unaudited statements of operations, stockholders’ equity and cash
flows of the Borrower and its Subsidiaries and (ii) the unaudited balance sheet
and related unaudited statements of operations, stockholders’ equity and cash
flows of the Borrower on a stand-alone basis, in each case, as of the end of and
for such fiscal quarter and the then elapsed portion of the fiscal year, setting
forth in each case in comparative form the figures for (or, in the case of the
balance sheet, as of the end of) the corresponding period or periods of the
previous fiscal year, in each case certified by a Financial Officer of the
Borrower as presenting fairly in all material respects the financial condition
and results of operations of the Borrower and its Subsidiaries on a consolidated
basis or the Borrower on a stand-alone basis, as applicable, in accordance with
GAAP consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;

(c)concurrently with any delivery of financial statements under clause (a) or
(b) of this Section, a certificate of a Financial Officer of the Borrower
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto and (ii) setting forth reasonably detailed
calculations demonstrating compliance with Section 6.05;

(d)within 50 days after the end of each of the first three quarterly fiscal
periods of each fiscal year of FATICO, Statutory Statements of FATICO prepared
in accordance with SAP for such fiscal period, accompanied by a certificate of a
Financial Officer of FATICO which certificate shall state that such financial
statements present the financial condition of FATICO in accordance with SAP;

(e)within 90 days after the end of each fiscal year of FATICO, the annual
Statutory Statement of FATICO prepared in accordance with SAP for such fiscal
year and as filed with the Applicable Insurance Regulatory Authority,
accompanied by (i) a certificate of a Financial Officer of FATICO stating that
said Statutory Statement presents the financial condition of FATICO in
accordance with SAP, (ii) a certificate of a Financial Officer of FATICO,
affirming the adequacy of Reserves of FATICO as at the end of such fiscal year
and (iii) upon request of the Administrative Agent (but not more than once per
year), a report by the Borrower’s in-house actuary, or an actuarial firm of
nationally recognized professional standing, affirming the adequacy of Reserves
of FATICO as at the end of any fiscal year (which report(s), if requested, shall
be provided at the Borrower’s expense);

(f)upon request of any Lender, a copy of any final financial examination report
(including, without limitation, any report in respect of any tri-annual
examination conducted by any Applicable Insurance Regulatory Authority) or
market conduct examination report issued by or prepared for any Governmental
Authority (including any Applicable Insurance Regulatory Authority) with respect
to any Insurance Company that is a Material Subsidiary; and, upon request of any
Lender, to the extent disclosure to the Lenders is permitted by Law, a copy of
any financial examination report issued by or

-43-

--------------------------------------------------------------------------------

 

prepared for any Governmental Authority (including any Applicable Bank
Regulatory Authority) with respect to the Borrower, First American Trust and
each other Bank Subsidiary that is a Material Subsidiary;

(g)promptly after the same become publicly available, copies of all periodic and
other reports, proxy statements and other materials filed by the Borrower or any
of its Subsidiaries with the SEC, or any Governmental Authority succeeding to
any or all of the functions of the SEC, or with any national securities
exchange, or distributed by the Borrower to its shareholders generally, as the
case may be, provided that if any such report, statement or other materials is
electronically filed by the Borrower or any of its Subsidiaries with the SEC and
is publicly available through the internet or other electronic means, the
Borrower will notify the Administrative Agent and the Lenders promptly following
such filing and, only upon the request of any Lender, furnish a copy of such
report, statement or other materials to such Lender; and

(h)promptly following any request therefor, (x) such other information regarding
the operations, business affairs and financial condition of the Borrower or any
of its Subsidiaries, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request and (y) any
information and documentation reasonably requested by the Administrative Agent
or any Lender for purposes of compliance with applicable “know your customer”
and anti-money laundering rules and regulations, including the Patriot Act and
the Beneficial Ownership Regulation.

Documents required to be delivered pursuant to Section 5.01(a), 5.01(b) or
5.01(g) (to the extent any such documents are included in materials otherwise
filed with the SEC and are publicly available on EDGAR at www.sec.gov) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s public website on the Internet or such
documents are posted on EDGAR at www.sec.gov; or (ii) on which such documents
are posted on the Borrower’s behalf on an Internet or intranet website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent).

 

Section 5.02.Notices of Material Events

.  The Borrower will furnish to the Administrative Agent and each Lender prompt
written notice of the following:

(a)the occurrence of any Default;

(b)the filing or commencement of any action, suit or proceeding by or before any
arbitrator or Governmental Authority against or affecting the Borrower or any of
its Subsidiaries that, if adversely determined, could reasonably be expected to
result in liability of the Borrower and its Subsidiaries in an aggregate amount
exceeding $115,000,000;

(c)the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$115,000,000;

(d)the assertion of any environmental matter by any Person against, or with
respect to the activities of, the Borrower or any of its Subsidiaries and any
alleged violation of or non-compliance with any Environmental Laws or any
permits, licenses or authorizations, other than any environmental matter or
alleged violation that, if adversely determined, could not (either individually
or in the aggregate) reasonably be expected to result in liability of the
Borrower and its Subsidiaries in an aggregate amount exceeding $115,000,000;

-44-

--------------------------------------------------------------------------------

 

(e)immediately, notice of actual (or threatened action that could reasonably be
expected to lead to the) suspension, termination or revocation of any License of
any Insurance Company that is a Material Subsidiary by any Governmental
Authority (including any Applicable Insurance Regulatory Authority), including
any notice by any Governmental Authority of the commencement of any proceeding,
hearing or administrative action to suspend, terminate or revoke any such
License as a result of the failure by any such Insurance Company to take or
refrain from taking, any action which could reasonably be expected to materially
adversely affect the authority of such Insurance Company to conduct its business
after notice thereof by such Governmental Authority (including any such
Applicable Insurance Regulatory Authority);

(f)promptly after the Borrower knows or has reason to believe that any
insurance, banking or other regulator having jurisdiction over the Borrower or
any of its Material Subsidiaries has commenced any proceeding, issued any order,
given notice of a formal hearing, sought relief from any court or taken any
similar action with respect to the Borrower or any such Subsidiary that seeks
to, or would, result in the revocation of any license or authorization of the
Borrower or any such Subsidiary or materially restrict the ability of the
Borrower or any such Subsidiary to do business in any jurisdiction, a notice
describing in reasonable detail such proceeding, order, hearing or similar
action;

(g)any announcement by S&P, Moody’s or Fitch of any change in the Debt Rating
established or deemed established by such rating agency;

(h)receipt by the Borrower or any of its Material Subsidiaries of written notice
from any Applicable Bank Regulatory Authority, any Applicable Insurance
Regulatory Authority or any other Governmental Authority requiring that the
Borrower or any of its Material Subsidiaries make a capital contribution to any
Subsidiary in an aggregate amount exceeding $300,000,000;

(i)any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect; and

(j)any change in the information provided in the Beneficial Ownership
Certification (if any) delivered to such Lender that would result in a change to
the list of beneficial owners identified in such certification.

Each notice delivered under this Section shall be accompanied by a statement of
a Responsible Officer setting forth the details of the event or development
requiring such notice and any action taken or proposed to be taken with respect
thereto.

Section 5.03.Existence; Conduct of Business

.  The Borrower will, and will cause each of its Material Subsidiaries to, do or
cause to be done all things necessary to preserve, renew and keep in full force
and effect its legal existence and the rights, licenses, permits, privileges and
franchises material to the conduct of its business; provided that the foregoing
shall not prohibit any merger, consolidation, liquidation or dissolution
permitted under Section 6.03.

Section 5.04.Payment of Obligations

.  The Borrower will, and will cause each of its Subsidiaries to, pay its
obligations, including Tax liabilities, that, if not paid, could result in a
Material Adverse Effect before the same shall become delinquent or in default,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings, (b) the Borrower or such Subsidiary has set aside on
its books adequate reserves with respect thereto in accordance with GAAP or SAP,
as applicable, and (c) the failure to make payment pending such contest could
not reasonably be expected to result in a Material Adverse Effect.

-45-

--------------------------------------------------------------------------------

 

Section 5.05.Maintenance of Properties

.  The Borrower will, and will cause each of its Material Subsidiaries to, keep
and maintain all property material to the conduct of its business in good
working order and condition, ordinary wear and tear excepted.

Section 5.06.Books and Records

.  The Borrower will, and will cause each of its Subsidiaries to, keep proper
books of record and account, in which entries that are full, true, correct and
in conformity with GAAP or SAP, as applicable, consistently applied shall be
made of all dealings and transactions in relation to its business and
activities.

Section 5.07.Inspection Rights

.  The Borrower will, and will cause each of its Material Subsidiaries to,
permit any representatives designated by the Administrative Agent, upon
reasonable prior notice, to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and independent accountants, all at such
reasonable times and as often as reasonably requested; provided that, so long as
no Event of Default has occurred and is continuing, only two such visits shall
be permitted during any twelve month period. The Borrower shall pay the
reasonable costs of any such visit or inspection if a Default exists at the time
thereof or is discovered as a result thereof (but shall have no responsibility
therefor under any other circumstance).

Section 5.08.Compliance with Laws and Contractual Obligations

.  The Borrower will, and will cause each of its Subsidiaries to, comply with
all Laws and orders of any Governmental Authority applicable to it or its
property (including Environmental Laws) and all Contractual Obligations binding
upon it or its property, except where the failure to do so, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.  The Borrower will maintain in effect and enforce policies and
procedures designed to ensure compliance by the Borrower, its Subsidiaries and
their respective directors, officers and employees and their agents that are
Controlled by the Borrower or its Subsidiaries with Anti-Corruption Laws and
applicable Sanctions.

Section 5.09.Insurance

.  The Borrower will, and will cause each of its Subsidiaries to, keep insured
by financially sound and reputable insurers all property of a character usually
insured by corporations engaged in the same or similar business similarly
situated against loss or damage of the kinds and in the amounts customarily
insured against by such corporations and carry such other insurance as is
usually carried by such corporations.

Section 5.10.Use of Proceeds

.  The proceeds of the Loans will be used for general corporate purposes of the
Borrower and its Subsidiaries not in contravention of any Law or of any Loan
Document.  The Borrower will not request any Borrowing, and the Borrower shall
not use, and shall take reasonable steps to ensure that none of its Subsidiaries
and its or their respective directors, officers, employees and agents shall use,
the proceeds of any Borrowing (i) in furtherance of an offer, payment, promise
to pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, or (ii) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country,
except to the extent permitted for a Person required to comply with Sanctions.

ARTICLE VI

NEGATIVE COVENANTS

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, the
Borrower covenants and agrees with the Lenders that:

-46-

--------------------------------------------------------------------------------

 

Section 6.01.Indebtedness

.  The Borrower will not, nor will it permit any of its Subsidiaries to, create,
incur, assume or permit to exist any Indebtedness, except:

(a)Indebtedness incurred under the Loan Documents;

(b)Indebtedness existing on the Effective Date (other than under the Loan
Documents) and (only to the extent required to be disclosed therein pursuant to
Section 3.15) set forth in Schedule 3.15;

(c)Indebtedness in connection with Cash Management Practices;

(d)Indebtedness of the Borrower to any Subsidiary or any Subsidiary to another
Subsidiary or the Borrower comprising intercompany settlements in respect of
ordinary course payables;

(e)Indebtedness of FATICO to the Borrower representing intercompany loans made
by the Borrower from net proceeds received by the Borrower from its Equity
Issuances;

(f)Finance Lease Obligations and purchase money indebtedness incurred in the
ordinary course of business, so long as, at the time of incurrence thereof and
immediately after giving effect (including pro forma effect) thereto (x) no
Event of Default has occurred and is continuing and (y) the Borrower is in pro
forma compliance with the covenants set forth in Section 6.05; provided that,
the aggregate amount of Indebtedness at any time outstanding in reliance on this
clause (f) shall not exceed the greater of (I) $115,000,000 and (II) 3% of Total
Stockholders’ Equity (as determined as of the most recently ended fiscal year or
fiscal quarter for which financial statements have been delivered pursuant to
Section 5.01(a) or (b), as applicable, or, if prior to the date of the delivery
of the first financial statements to be delivered pursuant to Section 5.01(a) or
(b), the most recent financial statements referred to in Section 3.04(a));

(g)Indebtedness of Subsidiaries in respect of letters of credit (or similar
instruments) and guarantees issued in connection with settlement or
administration of claims made against any of its Subsidiaries under insurance
policies of the type usually carried by corporations engaged in businesses or
activities that are the same as or similar to those of the Borrower and its
Subsidiaries;

(h)Indebtedness of Bank Subsidiaries incurred from a Federal Reserve Bank or
Federal Home Loan Bank or other financial institution;

(i) (x) Indebtedness of any Subsidiary secured by a Lien upon real property
and/or related fixtures and personal property including insurance and
condemnation proceeds, if any, and assignment of leases and rents, with respect
thereto and (y) Indebtedness arising in connection with a Permitted Accounts
Securitization, so long as, at the time of incurrence thereof and immediately
after giving effect (including pro forma effect) thereto (I) no Event of Default
has occurred and is continuing and (II) the Borrower is in pro forma compliance
with the covenants set forth in Section 6.05; provided that, the aggregate
amount of Indebtedness at any time outstanding in reliance on this clause (i)
shall not exceed the greater of (I) $115,000,000 and (II) 3% of Total
Stockholders’ Equity (as determined as of the most recently ended fiscal year or
fiscal quarter for which financial statements have been delivered pursuant to
Section 5.01(a) or (b), as applicable, or, if prior to the date of the delivery
of the first financial statements to be delivered pursuant to Section 5.01(a) or
(b), the most recent financial statements referred to in Section 3.04(a));

(j)obligations under Sale/Leaseback Transactions and Synthetic Leases permitted
by Section 6.06;

-47-

--------------------------------------------------------------------------------

 

(k)unsecured Indebtedness of the Borrower owing to any Person other than a
Subsidiary so long as, at the time of incurrence thereof and immediately after
giving effect (including pro forma effect) thereto (x) no Event of Default has
occurred and is continuing and (y) the Borrower is in pro forma compliance with
the covenants set forth in Section 6.05;

(l)Indebtedness consisting of Guarantees, so long as, at the time of incurrence
thereof and immediately after giving effect (including pro forma effect) thereto
(x) no Event of Default has occurred and is continuing and (y) the Borrower is
in pro forma compliance with the covenants set forth in Section 6.05;

(m)[intentionally omitted];

(n)Indebtedness representing deferred compensation incurred in the ordinary
course of business;

(o)Indebtedness incurred in an Acquisition or Disposition constituting
indemnification obligations or obligations in respect of purchase price or other
similar adjustments;

(p)Indebtedness incurred in the ordinary course of business in connection with
“1031 exchange” transactions under Section 1031 of the Code (or regulations
promulgated thereunder, including Revenue Procedure 2000-37) that is limited in
recourse to the properties (real or personal) which are the subject of such
“1031 exchange” transactions or the proceeds thereof;

(q)Indebtedness consisting of (i) the financing of insurance premiums by the
Borrower or any Subsidiary; (ii) take-or-pay obligations of the Borrower or any
Subsidiary contained in supply arrangements; and/or (iii) obligations in respect
of bid, performance, stay, customs, appeal and surety bonds, closing protection
letters and performance and completion guarantees provided by the Borrower or
any Subsidiary, in each case, in the ordinary course of business;

(r)Indebtedness and other obligations in respect of Swap Agreements entered into
in the ordinary course of business and not for speculative purposes, including
in connection with hedge transactions, warrant transactions and capped call
transactions in respect of Convertible Indebtedness (which Indebtedness and
other obligations shall not be guaranteed by any Person);

(s)Indebtedness of the Borrower owing to any Subsidiary or Indebtedness of any
Subsidiary owing to the Borrower or any other Subsidiary; provided that (i)  any
Indebtedness of the Borrower owing to any Subsidiary shall be made pursuant to
an intercompany note in form and substance satisfactory to the Administrative
Agent and shall be subordinated in right of payment from and after such time as
the Loans shall become due and payable hereunder (whether at maturity,
acceleration or otherwise) to the indefeasible payment in full in cash of the
Obligations; and (ii) such Indebtedness may be secured to the extent permitted
under Section 6.02(i);

(t)secured Indebtedness of the Borrower or secured or unsecured Indebtedness of
Subsidiaries of the Borrower, so long as, at the time of incurrence thereof and
immediately after giving effect (including pro forma effect) thereto (x) no
Event of Default has occurred and is continuing and (y) the Borrower is in pro
forma compliance with the covenants set forth in Section 6.05; provided that,
the aggregate amount of Indebtedness at any time outstanding in reliance on this
clause (t) shall not exceed (A) the greater of (I) $375,000,000 and (II) 10% of
Total Stockholders’ Equity (as determined as of the most recently ended fiscal
year or fiscal quarter for which financial statements have been delivered
pursuant to Section 5.01(a) or (b), as applicable, or, if prior to the date of
the delivery of the first financial statements to be delivered pursuant to
Section 5.01(a) or (b), the most recent financial statements referred to in
Section

-48-

--------------------------------------------------------------------------------

 

3.04(a)) minus (B) the aggregate amount of Guarantees provided by any Subsidiary
which are outstanding in reliance on Section 6.01(l) at such time;

(u)Mortgage Warehouse Debt, so long as, at the time of entry into the definitive
documentation evidencing such Mortgage Warehouse Debt and after giving effect
(including pro forma effect) to any Mortgage Warehouse Debt incurred on such
date (x) no Event of Default has occurred and is continuing and (y) the Borrower
is in pro forma compliance with the covenants set forth in Section 6.05; and

(v)any extensions, renewals or refinancings of the foregoing (but only to the
extent the Indebtedness being incurred to effect any such renewal or refinancing
(including the amount of such Indebtedness in excess of the Indebtedness being
refinanced) shall be permitted under this Section).

Section 6.02.Liens

.  The Borrower will not, nor will it permit any of its Subsidiaries to, create,
incur, assume or permit to exist any Lien on any property or asset now owned or
hereafter acquired by it, or assign or sell any income or revenues (including
accounts receivable) or rights in respect of any thereof, except:

(a)Liens created pursuant to the Loan Documents;

(b)Liens existing on the Effective Date and (only to the extent required to be
disclosed therein pursuant to Section 3.16) set forth in Schedule 3.16;

(c)Permitted Encumbrances;

(d)Liens upon property of any Person which becomes a Subsidiary of the Borrower
after the Effective Date, provided that such Liens are in existence at the time
such Person becomes a Subsidiary of the Borrower and were not created in
anticipation thereof;

(e)Liens upon tangible personal property used primarily in the ordinary course
of business of the Borrower and its Subsidiaries acquired after the Effective
Date;

(f)Liens upon real property and/or related fixtures and personal property
including insurance and condemnation proceeds, if any, and assignment of leases
and rents, with respect thereto securing Indebtedness permitted by Section
6.01(i);

(g)Liens upon the property of First American Trust which are created in the
ordinary course of its financial services businesses as such businesses are
conducted as of the Effective Date;

(h)Liens securing Indebtedness permitted by Section 6.01(p) to the extent
specified herein;

(i)Liens upon property of any Subsidiary securing Indebtedness of such
Subsidiary owing to the Borrower or another Subsidiary or Liens upon property of
the Borrower securing Indebtedness of the Borrower owing to a Subsidiary, in
either case to the extent such Indebtedness is permitted by Section 6.01(s);

(j)Liens upon property of the Borrower or any of its Subsidiaries securing Cash
Management Practices; provided that no such Lien shall extend to or cover any
property other than the securities and/or other investments invested in as part
of such practices;

-49-

--------------------------------------------------------------------------------

 

(k)Liens under Sale/Leaseback Transactions and Synthetic Leases permitted by
Section 6.06; provided that no such Lien shall extend to or cover any property
other than the property subject to such Sale/Leaseback Transactions and/or
Synthetic Leases;

(l)Liens incurred in connection with a Permitted Accounts Securitization and
which Liens attach solely to the Transferred Assets in connection with the
incurrence of Indebtedness permitted under Section 6.01(i) and arising in
connection with such Permitted Accounts Securitization;

(m)rights reserved or vested in any Person by the terms of any lease, license,
franchise, grant or permit held by the Borrower or any Subsidiary thereof or by
a statutory provision to terminate any such lease, license, franchise, grant or
permit or to require periodic payments as a condition to the continuance
thereof;

(n)Liens (i) of a collection bank arising under Section 4-210 of the UCC on
items in the course of collection, (ii) attaching to commodity trading accounts
or other brokerage accounts incurred in the ordinary course of business and
(iii) in favor of a banking institution arising as a matter of law encumbering
deposits (including the right of setoff) and which are within the general
parameters customary in the banking industry;

(o)Liens (i) on advances of cash or Cash Equivalents in favor of the seller of
any property to be acquired as part of an Acquisition to be applied against the
purchase price for such Acquisition, or (ii) consisting of an agreement to
dispose of any property in a Disposition permitted hereunder;

(p)Liens arising from precautionary UCC financing statement filings (or similar
filings under applicable law) regarding leases entered into by the Borrower or
any Subsidiary in the ordinary course of business (and Liens consisting of the
interests or title of the respective lessors thereunder);

(q)Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Borrower or any
Subsidiary in the ordinary course of business not prohibited by this Agreement;

(r)Liens that are contractual rights of setoff (i) relating to the establishment
of depository relations with banks not given in connection with the issuance of
Indebtedness, (ii) relating to pooled deposit or sweep accounts of the Borrower
or any Subsidiary to permit satisfaction of overdraft or similar obligations
incurred in the ordinary course of business of the Borrower or any Subsidiary
thereof and (iii) relating to purchase orders and other similar agreements
entered into in the ordinary course of business;

(s)Liens securing Indebtedness and/or other obligations in an aggregate amount
not to exceed at the time of the incurrence of any such Liens the greater of (I)
$375,000,000 and (II) 10% of Total Stockholders’ Equity (as determined as of the
most recently ended fiscal year or fiscal quarter for which financial statements
have been delivered pursuant to Section 5.01(a) or (b), as applicable, or, if
prior to the date of the delivery of the first financial statements to be
delivered pursuant to Section 5.01(a) or (b), the most recent financial
statements referred to in Section 3.04(a)); provided that, at the time of the
incurrence of any such Liens, no Default has occurred and is continuing or would
result therefrom;

(t)Liens securing obligations in respect of Swap Agreements entered into in the
ordinary course of business and not for speculative purposes;

-50-

--------------------------------------------------------------------------------

 

(u)Liens on mortgage loans and other customary mortgage-related assets securing
Mortgage Warehouse Debt permitted by Section 6.01(u);

(v)Liens in respect of indebtedness in respect of Finance Lease Obligations and
purchase money indebtedness; provided that (i) such security interests secure
Indebtedness permitted by clause (f) of Section 6.01, (ii) such security
interests and the Indebtedness secured thereby are incurred prior to or within
ninety (90) days after such acquisition or the completion of such construction
or improvement, (iii) the Indebtedness secured thereby does not exceed the cost
of acquiring, constructing or improving such fixed or capital assets and
(iv) such security interests shall not apply to any other property or assets
(other than any accessions or additions thereto) of the Borrower or any
Subsidiary; and

(w)any extensions, renewals or replacements of the foregoing, provided that the
Liens permitted under this clause (w) shall not be spread to cover any
additional Indebtedness or obligations or property (other than a substitution of
like property).

Section 6.03.Fundamental Changes; Lines of Business

.

(a)Mergers, Consolidations, Disposal of Assets, Etc.  The Borrower will not
merge into or consolidate with any other Person, or permit any other Person to
merge into or consolidate with it, or sell, transfer, lease or otherwise dispose
of (in one transaction or in a series of transactions) all or substantially all
of its assets (whether now owned or hereafter acquired), or liquidate or
dissolve, except that, if at the time thereof and immediately after giving
effect thereto no Default has occurred and is continuing, the Borrower may merge
with or into any Person in a transaction in which the surviving entity is the
Borrower.

(b)Lines of Business.  The Borrower will not, nor will it permit any of its
Material Subsidiaries to, engage to any material extent in any business other
than the businesses of the type conducted by the Borrower and its Material
Subsidiaries on the Effective Date and businesses reasonably related thereto.

Section 6.04.Transactions with Affiliates

.  The Borrower will not, nor will it permit any of its Subsidiaries to, sell,
lease or otherwise transfer any property or assets to, or purchase, lease or
otherwise acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates in a transaction (or series of related
transactions) involving aggregate consideration in excess of $25,000,000, except
(a) transactions on terms and conditions not less favorable (taken as a whole)
to the Borrower or such Subsidiary than could reasonably be obtained on an
arm’s-length basis from unrelated third parties, (b) transactions between or
among the Borrower and its Wholly Owned Subsidiaries, in either case, not
involving any other Affiliate, (c) paying or granting compensation, indemnities,
reimbursements and benefits to any director, officer, employee or agent of the
Borrower or any Subsidiary, (d) any issuance of securities, or other payments,
awards or grants in cash, securities or otherwise pursuant to, or the funding
of, employment arrangements, pension plans, stock options and stock ownership
plans approved by the Board of Directors (or applicable committee thereof) of
the Borrower and (e) transactions approved by (i) a majority of Disinterested
Directors of the Company or of the applicable Subsidiary in good faith or (ii) a
committee of the board of directors (or other governing body) of such Person
that is comprised of Disinterested Directors (or such committee otherwise
approves such transactions by action of Disinterested Directors).

Section 6.05.Financial Covenants

.

(a)Total Stockholders’ Equity.  The Borrower will not permit Total Stockholders’
Equity at any time to be less than the sum of (i) $2,619,317,000 plus (ii) 50%
of the aggregate Net Proceeds

-51-

--------------------------------------------------------------------------------

 

from Equity Issuances of each of the Borrower and its Subsidiaries after
December 31, 2018 plus (iii) 50% of the Consolidated Net Income earned in each
fiscal quarter ending on or after January 1, 2019 (with no deduction for a net
loss in any such fiscal quarter).

(b)Total Debt to Total Capitalization.  The Borrower will not permit Total Debt
at any time to exceed 35% of Total Capitalization.

Section 6.06.Sale/Leaseback Transactions and Synthetic Leases

.  The Borrower will not, nor will it permit any of its Subsidiaries to, enter
into any Sale/Leaseback Transaction or Synthetic Lease, if, as a result thereof,
the aggregate amount of rent and lease payments payable in any fiscal year by
the Borrower and its Subsidiaries under all such arrangements would exceed the
greater of (I) $115,000,000 and (II) 3% of Total Stockholders’ Equity (as
determined as of the most recently ended fiscal year or fiscal quarter for which
financial statements have been delivered pursuant to Section 5.01(a) or (b), as
applicable, or, if prior to the date of the delivery of the first financial
statements to be delivered pursuant to Section 5.01(a) or (b), the most recent
financial statements referred to in Section 3.04(a)).

Section 6.07.Dispositions

.  The Borrower will not, nor will it permit any Material Subsidiary to, convey,
sell, lease, transfer or otherwise dispose of, in one transaction or a series of
transactions, any part of its business or property, whether now owned or
hereafter acquired (including receivables and leasehold interests), except:

(a)obsolete or worn-out property, tools or equipment no longer used or useful in
its business and the abandonment or other disposition of intellectual property
that is, in the reasonable judgment of the Borrower, no longer economically
practicable to maintain or useful in the conduct of the business of the Borrower
and its Subsidiaries taken as a whole;

(b)any Material Subsidiary may sell, lease, transfer or otherwise dispose of any
or all of its property (including any Equity Interests of any direct Subsidiary
thereof) to another Material Subsidiary or any other Subsidiary.

(c)discounts or forgiveness of accounts receivable in the ordinary course of
business or in connection with collection or compromise thereof and for which
adequate reserves have been established;

(d)(i) Dispositions of cash and Cash Equivalents; and (ii) Excluded
Dispositions;

(e)Dispositions of property (including any Equity Interests in any Subsidiary)
by the Borrower or any Material Subsidiary; provided that the aggregate fair
market value of all such Dispositions by the Borrower and the Material
Subsidiaries (taken together with the aggregate fair market value of all
non-ordinary course Dispositions by all Subsidiaries that are not Material
Subsidiaries) during the term of this Agreement shall not exceed 25% of Total
Stockholders’ Equity (as determined as of the most recently ended fiscal year or
fiscal quarter for which financial statements have been delivered pursuant to
Section 5.01(a) or (b), as applicable, or, if prior to the date of the delivery
of the first financial statements to be delivered pursuant to Section 5.01(a) or
(b), the most recent financial statements referred to in Section 3.04(a));

(f)the Borrower or any Subsidiary may sell, lease, convey or otherwise dispose
of assets if such sale, lease, conveyance or other disposition is in connection
with a Permitted Accounts Securitization; and

-52-

--------------------------------------------------------------------------------

 

(g)any Mortgage Subsidiary may sell mortgage loans and other customary
mortgage-related assets in connection with mortgage financing in respect of
Mortgage Warehouse Debt.

Notwithstanding anything to the contrary contained in this Section, the Borrower
and each Material Subsidiary shall be permitted to engage in ordinary course
business activities consistent with past practice including, without limitation,
the Disposition of inventory and other property, the licensing, sublicensing or
resale of intellectual property and data, and the leasing or subleasing of real
and/or personal property.

Section 6.08.Restrictive Agreements

.  The Borrower will not, nor will it permit any of its Material Subsidiaries
to, directly or indirectly, enter into any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (a) the ability of the
Borrower or any such Material Subsidiary to create, incur or permit to exist any
Lien upon any of its property or assets, or (b) the ability of any such Material
Subsidiary to pay dividends or other distributions with respect to any shares of
its Equity Interests or to make or repay loans or advances to the Borrower or
any other Subsidiary or to Guarantee Indebtedness of the Borrower or any other
Subsidiary or to transfer any of its property or assets to the Borrower or any
other Subsidiary; except:

(i)restrictions and conditions imposed by Law or by the Loan Documents;

(ii)customary restrictions and conditions contained in any agreements relating
to the sale of assets pending such sale; provided that such restrictions and
conditions apply only to the assets to be sold and such sale is permitted
hereunder;

(iii) (with respect to clause (a) above) restrictions or conditions imposed by
any agreement relating to secured Indebtedness permitted by this Agreement if
such restrictions or conditions apply only to the property or assets securing
such Indebtedness;

(iv)customary provisions restricting assignments, subletting or other transfers
in leases, licenses, joint venture agreements and similar agreements entered
into in the ordinary course of business;

(v)any agreement in effect at the time such Subsidiary becomes a Subsidiary of
the Borrower, so long as such agreement was not entered into in connection with
or in contemplation of such Person becoming a Subsidiary of the Borrower;

(vi)any instrument governing Indebtedness assumed in connection with any
Acquisition, which encumbrance or restriction is not applicable to any Person,
or the properties or assets of any Person, other than the Person or the
properties or assets of the Person so acquired;

(vii)any order from or agreement with an Applicable Insurance Regulatory
Authority; and

(viii)restrictions in agreements evidencing or governing Indebtedness permitted
under Section 6.01.

ARTICLE VII

EVENTS OF DEFAULT

If any of the following events (“Events of Default”) shall occur:

-53-

--------------------------------------------------------------------------------

 

(a)the Borrower shall fail to pay any principal of any Loan when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b)the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of three or more Business Days;

(c)any representation or warranty made or deemed made by or on behalf of the
Borrower in or in connection with this Agreement or any other Loan Document or
any amendment or modification hereof or thereof, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with this Agreement or any other Loan Document or any amendment or modification
hereof or thereof, shall prove to have been incorrect in any material respect
when made or deemed made;

(d)the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a) or Section 5.10 or Article VI hereof;

(e)the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Article) or any other Loan Document and such failure shall
continue unremedied for a period of 30 or more days after notice thereof from
the Administrative Agent (given at the request of any Lender) to the Borrower;

(f)the Borrower or any of its Subsidiaries shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable (beyond
any applicable grace period expressly set forth in the governing documents); or
any event or condition occurs that results in any Material Indebtedness becoming
due prior to its scheduled maturity or that enables or permits (after taking
into account any applicable grace period) the holder or holders of any such
Material Indebtedness or any trustee or agent on its or their behalf to cause
such Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that, in connection with any Convertible Indebtedness, (i) any
conversion of such Indebtedness by a holder thereof into shares of Equity
Interests, (ii) the rights of holders of such Indebtedness to convert into
shares of Equity Interests (iii) the rights of holders of such Indebtedness to
require any repurchase by the Borrower upon a fundamental change of such
Indebtedness in cash and (iv) the termination of any of the Swap Agreements
entered into in connection with an offering of Convertible Indebtedness, shall
not constitute an Event of Default under this clause (f);

(g)an involuntary proceeding shall be commenced or an involuntary petition shall
be filed seeking (i) liquidation, reorganization or other relief in respect of
the Borrower or any of its Subsidiaries or its debts, or of a substantial part
of its assets, under any federal, state or foreign bankruptcy, insolvency,
receivership or similar Law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any of its Subsidiaries or for a substantial part of its
assets, and, in any such case, such proceeding or petition shall continue
undismissed for a period of 60 or more days or an order or decree approving or
ordering any of the foregoing shall be entered;

(h)the Borrower or any of its Subsidiaries shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any federal, state or foreign bankruptcy, insolvency, receivership
or similar Law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in

-54-

--------------------------------------------------------------------------------

 

clause (g) of this Article, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Borrower or any of its Subsidiaries or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) take any action for the purpose of effecting any of the
foregoing;

(i)the Borrower or any of its Subsidiaries shall become unable, admit in writing
its inability or fail generally to pay its debts as they become due;

(j)one or more judgments for the payment of money in an aggregate amount in
excess of $115,000,000 shall be rendered against the Borrower or any of its
Subsidiaries or any combination thereof and the same shall remain undischarged
for a period of 30 consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to attach or levy upon any assets of the Borrower or any of its Subsidiaries to
enforce any such judgment;

(k)an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect;

(l)a reasonable basis shall exist for the assertion against the Borrower or any
of its Subsidiaries, or any predecessor in interest of the Borrower or any of
its Subsidiaries, of (or there shall have been asserted against the Borrower or
any of its Subsidiaries) any claims or liabilities, whether accrued, absolute or
contingent, based on or arising from the generation, storage, transport,
handling or disposal of Hazardous Materials by the Borrower or any of its
Subsidiaries or predecessors that, in the judgment of the Required Lenders, are
reasonably likely to be determined adversely to the Borrower or any of its
Subsidiaries, and the amount thereof (either individually or in the aggregate)
is reasonably likely to have a Material Adverse Effect (insofar as such amount
is payable by the Borrower or any of its Subsidiaries but after deducting any
portion thereof that is reasonably expected to be paid by other creditworthy
Persons jointly and severally liable therefor);

(m)a Change of Control shall occur;

(n)the Borrower or any of its Material Subsidiaries shall be required by any
Applicable Bank Regulatory Authority, any Applicable Insurance Regulatory
Authority or any other Governmental Authority to enter into, after the Effective
Date, any indenture, agreement, instrument or other arrangement (including,
without limitation, any capital maintenance agreement) that, directly or
indirectly, prohibits or restrains, or has the effect of prohibiting or
restraining, or imposes conditions upon, the incurrence or payment of
Indebtedness, the granting of Liens, the declaration or payment of dividends,
the making of loans or advances or the sale, assignment, transfer or other
disposition of property that, individually or in the aggregate, could reasonably
be expected to result in a Material Adverse Effect; or

(o)except in accordance with the express terms thereof, any of the Loan
Documents shall for any reason cease to be in full force and effect or to be
valid and binding on the Borrower, or the validity or enforceability thereof
shall be contested by the Borrower;

then, and in every such event (other than an event with respect to the Borrower
described in clause (g) or (h) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may with the
consent of the Required Lenders, and shall at the request of the Required
Lenders, by notice to the Borrower, take either or both of the following
actions, at the same or different times: (i) terminate the Commitments, and
thereupon the Commitments shall terminate immediately, and (ii) declare the
Loans then outstanding to be due and payable in whole (or in part, in which case
any principal not so declared to be due and payable may thereafter be declared
to be due and payable), and thereupon the

-55-

--------------------------------------------------------------------------------

 

principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; and in case of any event with respect to the Borrower described in
clause (g) or (h) of this Article, the Commitments shall automatically terminate
and the principal of the Loans then outstanding, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower.

ARTICLE VIII

THE ADMINISTRATIVE AGENT

Section 8.01.Authorization and Action

.

(a)Each Lender hereby irrevocably appoints the entity named as Administrative
Agent in the heading of this Agreement and its successors and assigns to serve
as the administrative agent under the Loan Documents and each Lender authorizes
the Administrative Agent to take such actions as agent on its behalf and to
exercise such powers under this Agreement and the other Loan Documents as are
delegated to the Administrative Agent under such agreements and to exercise such
powers as are reasonably incidental thereto.  Without limiting the foregoing,
each Lender hereby authorizes the Administrative Agent to execute and deliver,
and to perform its obligations under, each of the Loan Documents to which the
Administrative Agent is a party, and to exercise all rights, powers and remedies
that the Administrative Agent may have under such Loan Documents.

(b)As to any matters not expressly provided for herein and in the other Loan
Documents (including enforcement or collection), the Administrative Agent shall
not be required to exercise any discretion or take any action, but shall be
required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the written instructions of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, pursuant to the terms in the Loan Documents), and, unless and until
revoked in writing, such instructions shall be binding upon each Lender;
provided, however, that the Administrative Agent shall not be required to take
any action that (i) the Administrative Agent in good faith believes exposes it
to liability unless the Administrative Agent receives an indemnification and is
exculpated in a manner satisfactory to it from the Lenders with respect to such
action or (ii) is contrary to this Agreement or any other Loan Document or
applicable law, including any action that may be in violation of the automatic
stay under any requirement of law relating to bankruptcy, insolvency or
reorganization or relief of debtors or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any requirement of law relating to bankruptcy, insolvency or reorganization or
relief of debtors; provided, further, that the Administrative Agent may seek
clarification or direction from the Required Lenders prior to the exercise of
any such instructed action and may refrain from acting until such clarification
or direction has been provided. Except as expressly set forth in the Loan
Documents, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower, any Subsidiary or any Affiliate of any of the foregoing that is
communicated to or obtained by the Person serving as Administrative Agent or any
of its Affiliates in any capacity. Nothing in this Agreement shall require the
Administrative Agent to expend or risk its own funds or otherwise incur any
financial liability in the performance of any of its duties hereunder or in the
exercise of any of its rights or powers if it shall have reasonable grounds for
believing that repayment of such funds or adequate indemnity against such risk
or liability is not reasonably assured to it.

(c)In performing its functions and duties hereunder and under the other Loan
Documents, the Administrative Agent is acting solely on behalf of the Lenders
(except in limited

-56-

--------------------------------------------------------------------------------

 

circumstances expressly provided for herein relating to the maintenance of the
Register), and its duties are entirely mechanical and administrative in nature.
Without limiting the generality of the foregoing:

(i)the Administrative Agent does not assume and shall not be deemed to have
assumed any obligation or duty or any other relationship as the agent, fiduciary
or trustee of or for any Lender other than as expressly set forth herein and in
the other Loan Documents, regardless of whether a Default or an Event of Default
has occurred and is continuing (and it is understood and agreed that the use of
the term “agent” (or any similar term) herein or in any other Loan Document with
reference to the Administrative Agent is not intended to connote any fiduciary
duty or other implied (or express) obligations arising under agency doctrine of
any applicable law, and that such term is used as a matter of market custom and
is intended to create or reflect only an administrative relationship between
contracting parties); additionally, each Lender agrees that it will not assert
any claim against the Administrative Agent based on an alleged breach of
fiduciary duty by the Administrative Agent in connection with this Agreement
and/or the transactions contemplated hereby; and

(ii)nothing in this Agreement or any Loan Document shall require the
Administrative Agent to account to any Lender for any sum or the profit element
of any sum received by the Administrative Agent for its own account.

(d)The Administrative Agent may perform any of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any of their respective duties and
exercise their respective rights and powers through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities pursuant to this
Agreement. The Administrative Agent shall not be responsible for the negligence
or misconduct of any sub-agent except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agent.

(e)None of any Syndication Agent, any Documentation Agent or any Arranger shall
have obligations or duties whatsoever in such capacity under this Agreement or
any other Loan Document and shall incur no liability hereunder or thereunder in
such capacity, but all such persons shall have the benefit of the indemnities
provided for hereunder.

(f)In case of the pendency of any proceeding with respect to the Borrower under
any federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:

(i)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim under Sections 2.09, 2.10, 2.12, 2.14 and 9.03)
allowed in such judicial proceeding; and

(ii)to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

-57-

--------------------------------------------------------------------------------

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender to make such payments to the Administrative Agent and, in the event that
the Administrative Agent shall consent to the making of such payments directly
to the Lenders, to pay to the Administrative Agent any amount due to it, in its
capacity as the Administrative Agent, under the Loan Documents (including under
Section 9.03). Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

 

(g)The provisions of this Article VIII are solely for the benefit of the
Administrative Agent and the Lenders, and, except solely to the extent of the
Borrower’s rights to consent pursuant to and subject to the conditions set forth
in this Article VIII, none of the Borrower or any Subsidiary, or any of their
respective Affiliates, shall have any rights as a third party beneficiary under
any such provisions.

Section 8.02.Administrative Agent’s Reliance, Indemnification, Etc

.

(a)Neither the Administrative Agent nor any of its Related Parties shall be (i)
liable for any action taken or omitted to be taken by such party, the
Administrative Agent or any of its Related Parties under or in connection with
this Agreement or the other Loan Documents (x) with the consent of or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith to be necessary, under the circumstances as provided in the Loan
Documents) or (y) in the absence of its own gross negligence or willful
misconduct (such absence to be presumed unless otherwise determined by a court
of competent jurisdiction by a final and non-appealable judgment) or (ii)
responsible in any manner to any of the Lenders for any recitals, statements,
representations or warranties made by the Borrower or any officer thereof
contained in this Agreement or any other Loan Document or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Administrative Agent under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of the Borrower to perform its obligations hereunder or
thereunder.

(b)The Administrative Agent shall be deemed not to have knowledge of any Default
unless and until written notice thereof (stating that it is a “notice of
default”) is given to the Administrative Agent by the Borrower or a Lender, and
the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with any Loan Document, (ii) the contents of any certificate,
report or other document delivered thereunder or in connection therewith, (iii)
the performance or observance of any of the covenants, agreements or other terms
or conditions set forth in any Loan Document or the occurrence of any Default,
(iv) the sufficiency, validity, enforceability, effectiveness or genuineness of
any Loan Document or any other agreement, instrument or document or (v) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items (which on their face purport to
be such items) expressly required to be delivered to the Administrative Agent or
satisfaction of any condition that expressly refers to the matters described
therein being acceptable or satisfactory to the Administrative Agent.
Notwithstanding anything herein to the contrary, the Administrative Agent shall
not be liable for, or be responsible for any claim, liability, loss, cost or
expense suffered by the Borrower, any Subsidiary or any Lender as a result of,
any determination of the Revolving Credit Exposure, any of the component amounts
thereof or any portion thereof attributable to each Lender.

(c)Without limiting the foregoing, the Administrative Agent (i) may treat the
payee of any promissory note as its holder until such promissory note has been
assigned in accordance with

-58-

--------------------------------------------------------------------------------

 

Section 9.04, (ii) may rely on the Register to the extent set forth in Section
9.04(b), (iii) may consult with legal counsel (including counsel to the
Borrower), independent public accountants and other experts selected by it, and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts, (iv)
makes no warranty or representation to any Lender and shall not be responsible
to any Lender for any statements, warranties or representations made by or on
behalf of the Borrower in connection with this Agreement or any other Loan
Document, (v) in determining compliance with any condition hereunder to the
making of a Loan that by its terms must be fulfilled to the satisfaction of a
Lender, may presume that such condition is satisfactory to such Lender unless
the Administrative Agent shall have received notice to the contrary from such
Lender sufficiently in advance of the making of such Loan and (vi) shall be
entitled to rely on, and shall incur no liability under or in respect of this
Agreement or any other Loan Document by acting upon, any notice, consent,
certificate or other instrument or writing (which writing may be a fax, any
electronic message, Internet or intranet website posting or other distribution)
or any statement made to it orally or by telephone and believed by it to be
genuine and signed or sent or otherwise authenticated by the proper party or
parties (whether or not such Person in fact meets the requirements set forth in
the Loan Documents for being the maker thereof).

Section 8.03.Posting of Communications

.

(a)The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make any Communications available to the Lenders by posting the
Communications on IntraLinks™, DebtDomain, SyndTrak, ClearPar or any other
electronic platform chosen by the Administrative Agent to be its electronic
transmission system (the “Approved Electronic Platform”).

(b)Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Effective Date, a user ID/password authorization system) and the Approved
Electronic Platform is secured through a per-deal authorization method whereby
each user may access the Approved Electronic Platform only on a deal-by-deal
basis, each of the Lenders and the Borrower acknowledges and agrees that the
distribution of material through an electronic medium is not necessarily secure,
that the Administrative Agent is not responsible for approving or vetting the
representatives or contacts of any Lender that are added to the Approved
Electronic Platform, and that there may be confidentiality and other risks
associated with such distribution. Each of the Lenders and the Borrower hereby
approves distribution of the Communications through the Approved Electronic
Platform and understands and assumes the risks of such distribution.

(c)THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED “AS IS”
AND “AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE APPROVED
ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN
THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE APPLICABLE PARTIES IN
CONNECTION WITH THE COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM. IN NO
EVENT SHALL THE ADMINISTRATIVE AGENT, ANY ARRANGER, ANY SYNDICATION AGENT, ANY
DOCUMENTATION AGENT OR ANY OF THEIR RESPECTIVE RELATED PARTIES (COLLECTIVELY,
“APPLICABLE PARTIES”) HAVE ANY LIABILITY TO THE BORROWER, ANY LENDER, OR ANY
OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING DIRECT OR INDIRECT,
SPECIAL, INCIDENTAL OR CONSEQUENTIAL

-59-

--------------------------------------------------------------------------------

 

DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT
OF THE BORROWER’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS
THROUGH THE INTERNET OR THE APPROVED ELECTRONIC PLATFORM.

(d)Each Lender agrees that notice to it (as provided in the next sentence)
specifying that Communications have been posted to the Approved Electronic
Platform shall constitute effective delivery of the Communications to such
Lender for purposes of the Loan Documents. Each Lender agrees (i) to notify the
Administrative Agent in writing (which could be in the form of electronic
communication) from time to time of such Lender’s (as applicable) email address
to which the foregoing notice may be sent by electronic transmission and (ii)
that the foregoing notice may be sent to such email address.

(e)Each of the Lenders and the Borrower agrees that the Administrative Agent
may, but (except as may be required by applicable law) shall not be obligated
to, store the Communications on the Approved Electronic Platform in accordance
with the Administrative Agent’s generally applicable document retention
procedures and policies.

(f)Nothing herein shall prejudice the right of the Administrative Agent or any
Lender to give any notice or other communication pursuant to any Loan Document
in any other manner specified in such Loan Document.

Section 8.04.The Administrative Agent Individually

. With respect to its Commitment and Loans, the Person serving as the
Administrative Agent shall have and may exercise the same rights and powers
hereunder and is subject to the same obligations and liabilities as and to the
extent set forth herein for any other Lender, as the case may be. The terms
“Lenders”, “Required Lenders” and any similar terms shall, unless the context
clearly otherwise indicates, include the Administrative Agent in its individual
capacity as a Lender, or as one of the Required Lenders, as applicable. The
Person serving as the Administrative Agent and its Affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for and generally engage in any kind of banking,
trust or other business with, the Borrower, any Subsidiary or any Affiliate of
any of the foregoing as if such Person was not acting as the Administrative
Agent and without any duty to account therefor to the Lenders.

Section 8.05.Successor Administrative Agent

.

(a)The Administrative Agent may resign at any time by giving 30 days’ prior
written notice thereof to the Lenders and the Borrower, whether or not a
successor Administrative Agent has been appointed. Upon any such resignation,
the Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor Administrative Agent. If no successor Administrative Agent
shall have been so appointed by the Required Lenders, and shall have accepted
such appointment, within 30 days after the retiring Administrative Agent’s
giving of notice of resignation, then the retiring Administrative Agent may, on
behalf of the Lenders, in consultation with the Borrower appoint a successor
Administrative Agent, which shall be a bank with an office in New York, New York
or an Affiliate of any such bank. In either case, such appointment shall be
subject to the prior written approval of the Borrower (which approval may not be
unreasonably withheld and shall not be required while an Event of Default has
occurred and is continuing). Upon the acceptance of any appointment as
Administrative Agent by a successor Administrative Agent, such successor
Administrative Agent shall succeed to, and become vested with, all the rights,
powers, privileges and duties of the retiring Administrative Agent. Upon the
acceptance of appointment as Administrative Agent by a successor Administrative
Agent, the retiring Administrative Agent shall be discharged from its duties and
obligations under this Agreement and the other Loan Documents. Prior to any
retiring Administrative Agent’s resignation hereunder as Administrative Agent,

-60-

--------------------------------------------------------------------------------

 

the retiring Administrative Agent shall take such action as may be reasonably
necessary to assign to the successor Administrative Agent its rights as
Administrative Agent under the Loan Documents.

(b)Notwithstanding paragraph (a) of this Section, in the event no successor
Administrative Agent shall have been so appointed and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its intent to resign, the retiring Administrative Agent may give notice of
the effectiveness of its resignation to the Lenders and the Borrower, whereupon,
on the date of effectiveness of such resignation stated in such notice, (i) the
retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents and (ii) the Required
Lenders shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent; provided that (A)
all payments required to be made hereunder or under any other Loan Document to
the Administrative Agent for the account of any Person other than the
Administrative Agent shall be made directly to such Person and (B) all notices
and other communications required or contemplated to be given or made to the
Administrative Agent shall directly be given or made to each Lender. Following
the effectiveness of the Administrative Agent’s resignation from its capacity as
such, the provisions of this Article VIII and Section 9.03, as well as any
exculpatory, reimbursement and indemnification provisions set forth in any other
Loan Document, shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.

Section 8.06.Acknowledgements of Lenders

.

(a)Each Lender represents that it is engaged in making, acquiring or holding
commercial loans in the ordinary course of its business and that it has,
independently and without reliance upon the Administrative Agent, any Arranger,
Syndication Agent, Documentation Agent or any other Lender, or any of the
Related Parties of any of the foregoing, and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement as a Lender, and to make, acquire or hold
Loans hereunder. Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent, any Arranger, Syndication Agent,
Documentation Agent or any other Lender, or any of the Related Parties of any of
the foregoing, and based on such documents and information (which may contain
material, non-public information within the meaning of the United States
securities laws concerning the Borrower and its Affiliates) as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

(b)Each Lender, by delivering its signature page to this Agreement on the
Effective Date, or delivering its signature page to an Assignment and Assumption
or any other Loan Document pursuant to which it shall become a Lender hereunder,
shall be deemed to have acknowledged receipt of, and consented to and approved,
each Loan Document and each other document required to be delivered to, or be
approved by or satisfactory to, the Administrative Agent or the Lenders on the
Effective Date.

Section 8.07.Certain ERISA Matters

.

(a)Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, and the Arrangers and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower, that at least one of the following is and will be true:

-61-

--------------------------------------------------------------------------------

 

(i)such Lender is not using “plan assets” (within the meaning of the Plan Asset
Regulations) of one or more Benefit Plans in connection with the Loans or the
Commitments,

(ii)the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,

(iii)(A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Commitments
and this Agreement, (C) the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement, or

(iv)such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.

(b)In addition, unless sub-clause (i) in the immediately preceding clause (a) is
true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and the Arrangers, the Syndication Agents, the
Documentation Agent or any of their respective Affiliates, and not, for the
avoidance of doubt, to or for the benefit of the Borrower, that none of the
Administrative Agent, the Arrangers, the Syndication Agents, the Documentation
Agents or any of their respective Affiliates is a fiduciary with respect to the
assets of such Lender (including in connection with the reservation or exercise
of any rights by the Administrative Agent under this Agreement, any Loan
Document or any documents related hereto or thereto).

(c)The Administrative Agent and each Arranger, Syndication Agent and
Documentation Agent hereby informs the Lenders that each such Person is not
undertaking to provide impartial investment advice, or to give advice in a
fiduciary capacity, in connection with the transactions contemplated hereby, and
that such Person has a financial interest in the transactions contemplated
hereby in that such Person or an Affiliate thereof (i) may receive interest or
other payments with respect to the Loans, the Commitments, this Agreement and
any other Loan Documents, (ii) may recognize a gain if it extended the Loans or
the Commitments for an amount less than the amount being paid for an interest in
the Loans or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, commitment fees, upfront fees, underwriting fees, ticking
fees, agency fees, administrative agent fees or collateral agent fees,
utilization fees, minimum usage fees, deal-away or alternate transaction fees,
amendment fees, processing fees, term out premiums, banker’s acceptance fees,
breakage or other early termination fees or fees similar to the foregoing.

-62-

--------------------------------------------------------------------------------

 

ARTICLE IX

MISCELLANEOUS

Section 9.01.Notices

.  

(a)Except in the case of notices and other communications expressly permitted to
be given by telephone (and subject to paragraph (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

(i)if to the Borrower, to it at:

First American Financial Corporation
1 First American Way
Santa Ana, California 92707-5913
Attention:  Chief Financial Officer
Telecopier No.:  (714) 250-3403
Telephone No.:  (714) 250-3000;

 

With a copy to:

First American Financial Corporation
1 First American Way

Santa Ana, California 92707-5913
Attention: General Counsel
Telecopier No.:  (714) 250-3325
Telephone No.:  (714) 250-3000;

(ii)if to the Administrative Agent, to:

JPMorgan Chase Bank, N.A.
500 Stanton Christiana Road

Floor 3, Ops 2

Newark, Delaware 19713
Attention: Brittany Duffy
Telecopier No.:  (302) 634-4733
Telephone No.:  (302) 634-8814;

 

With a copy to:

JPMorgan Chase Bank, N.A.
383 Madison Avenue
New York, New York 10179
Attention: James Mintzer
Telecopier No.: (212) 270-5177

Telephone No.: (212) 270-9841;

and

-63-

--------------------------------------------------------------------------------

 

(iii)if to a Lender, to it at its address (or telecopy number) set forth in its
Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through Approved Electronic Platforms, to the
extent provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b)Notices and other communications to the Lenders hereunder may be delivered or
furnished by using Approved Electronic Platforms pursuant to procedures approved
by the Administrative Agent; provided that the foregoing shall not apply to
notices pursuant to Article II unless otherwise agreed by the Administrative
Agent and the applicable Lender. The Administrative Agent or the Borrower may,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.

(c)Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.

(d)Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.  

Section 9.02.Waivers; Amendments

.

(a)No Deemed Waivers; Remedies Cumulative.  No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent and the Lenders hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.

(b)Amendments.  Except as provided in Section 2.18 with respect to an
Incremental Term Loan Amendment or as provided in Section 2.11(b), neither this
Agreement nor any provision hereof may be waived, amended or modified except
pursuant to an agreement or agreements in writing entered into by the Borrower
and the Required Lenders or by the Borrower and the Administrative Agent with
the

-64-

--------------------------------------------------------------------------------

 

consent of the Required Lenders; provided that no such agreement shall
(i) increase the Commitment of any Lender without the written consent of such
Lender, (ii) reduce the principal amount of any Loan or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender directly affected thereby, (iii) postpone the scheduled
date of payment of the principal amount of any Loan, or any interest thereon, or
any fees payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender directly affected thereby, (iv) change
Section 2.06(c) or 2.15(b), (c) or (d) in a manner that would alter the ratable
reduction of Commitments or the pro rata sharing of payments required thereby,
without the written consent of each Lender or (v) change any of the provisions
of this Section or the definition of the term “Required Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the written consent of each Lender (it being
understood that, solely with the consent of the parties prescribed by Section
2.18 to be parties to an Incremental Term Loan Amendment, Incremental Term Loans
may be included in the determination of Required Lenders on substantially the
same basis as the Commitments and the Loans are included on the Effective Date);
and provided further that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent hereunder without the
prior written consent of the Administrative Agent. Notwithstanding the
foregoing, no consent with respect to any amendment, waiver or other
modification of this Agreement shall be required of any Defaulting Lender,
except with respect to any amendment, waiver or other modification referred to
in clause (i), (ii) or (iii) of the first proviso of this paragraph and then
only in the event such Defaulting Lender shall be directly affected by such
amendment, waiver or other modification.

(c)Additional Credit Facilities.  Notwithstanding the foregoing, this Agreement
and any other Loan Document may be amended (or amended and restated) with the
written consent of the Required Lenders, the Administrative Agent and the
Borrower (x) to add one or more credit facilities (in addition to the
Incremental Term Loans pursuant to an Incremental Term Loan Amendment) to this
Agreement and to permit extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Loan Documents with the Loans,
Incremental Term Loans and the accrued interest and fees in respect thereof and
(y) to include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders and Lenders.

(d)Technical Amendments.  Notwithstanding anything to the contrary herein the
Administrative Agent may, with the consent of the Borrower only, amend, modify
or supplement this Agreement or any of the other Loan Documents to cure any
ambiguity, omission, mistake, defect or inconsistency.

Section 9.03.Expenses; Indemnity; Damage Waiver

.

(a)Costs and Expenses.  The Borrower shall pay (i) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates,
including the reasonable fees, charges and disbursements of one primary counsel
and one local counsel in each applicable jurisdiction for the Administrative
Agent, in connection with the syndication and distribution (including, without
limitation, via the internet or through a service such as Intralinks) of the
credit facilities provided for herein, the preparation and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated) and (ii) all out-of-pocket
expenses incurred by the Administrative Agent or any Lender, including the fees,
charges and disbursements of any counsel for the Administrative Agent, or any
Lender, in connection with the enforcement or protection of its rights in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or

-65-

--------------------------------------------------------------------------------

 

in connection with the Loans made hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
thereof.

(b)Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent, each Arranger, each Syndication Agent, each Documentation
Agent and each Lender, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the fees, charges and disbursements of any counsel
for any Indemnitee, incurred by or asserted against any Indemnitee arising out
of, in connection with, or as a result of (i) the execution or delivery of this
Agreement or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder or the consummation
of the Transactions or any other transactions contemplated hereby, (ii) any Loan
or the use of the proceeds therefrom, (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Borrower or any of its Subsidiaries, or any Environmental Liability related in
any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation, arbitration or proceeding relating
to any of the foregoing, whether or not such claim, litigation, investigation,
arbitration or proceeding is brought by the Borrower or its respective equity
holders, Affiliates, creditors or any other third Person and whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee.

(c)Reimbursement by Lenders.  To the extent that the Borrower fails to pay any
amount required to be paid by it to the Administrative Agent under paragraph (a)
or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent such Lender’s Applicable Percentage (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount (it being understood that the Borrower’s failure to pay any
such amount shall not relieve the Borrower of any default in the payment
thereof); provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent in its capacity as such.

(d)Waiver of Consequential Damages, Etc.  To the extent permitted by applicable
Law, the Borrower shall not assert, and hereby waives, any claim against any
Indemnitee (i) for any damages arising from the use by others of information or
other materials obtained through telecommunications, electronic or other
information transmission systems (including the Internet), or (ii) on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement or any agreement or instrument contemplated hereby,
the Transactions, any Loan or the use of the proceeds thereof.

(e)Payments.  All amounts due under this Section shall be payable promptly after
written demand therefor.

Section 9.04.Successors and Assigns

.

(a)Assignments Generally.  The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that (i) the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void) and (ii)
no Lender may assign or otherwise transfer its rights or obligations hereunder
except in accordance with this Section. Nothing in this Agreement, expressed or

-66-

--------------------------------------------------------------------------------

 

implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
(to the extent provided in paragraph (e) of this Section) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

(b)Assignments by Lenders.  Subject to the conditions set forth below, any
Lender may assign to one or more Persons (other than an Ineligible Institution)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans at the time owing to it);
provided that (i) except in the case of an assignment to a Lender or an
Affiliate of a Lender, each of the Borrower and the Administrative Agent must
give their prior written consent to such assignment (which consent shall not be
unreasonably withheld, conditioned or delayed), (ii) except in the case of an
assignment to a Lender or an Affiliate of a Lender or an assignment of the
entire remaining amount of the assigning Lender’s Commitment, the amount of the
Commitment of the assigning Lender subject to each such assignment (determined
as of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $5,000,000 unless
each of the Borrower and the Administrative Agent otherwise consent (which
consent shall not be unreasonably withheld or delayed), (iii) each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement, (iv) no such
assignment shall be permitted to be made to an Ineligible Institution, (v) the
parties to each assignment shall execute and deliver to the Administrative Agent
(x) an Assignment and Assumption or (y) to the extent applicable, an agreement
incorporating an Assignment and Assumption by reference pursuant to an Approved
Electronic Platform as to which the Administrative Agent and the parties to the
Assignment and Assumption are participants, together with a processing and
recordation fee of $3,500, and (vi) the assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire;
provided further that (x) any consent of the Borrower otherwise required under
this paragraph shall not be required if an Event of Default has occurred and is
continuing and (y) the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within 10 Business Days after having received written
notice thereof. Upon acceptance and recording pursuant to paragraph (d) of this
Section, from and after the effective date specified in each Assignment and
Assumption, the assignee thereunder shall be a party hereto and, to the extent
of the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.12,
2.13, 2.14 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (e) of
this Section.

For the purposes of this Section 9.04(b), the term “Ineligible Institution” has
the following meaning:

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
its Lender Parent, (c) the Borrower, any of its Subsidiaries or any of its
Affiliates, or (d) a company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person or relative(s) thereof.

(c)Maintenance of Register by the Administrative Agent.  The Administrative
Agent, acting for this purpose as a non-fiduciary agent of the Borrower, shall
maintain at one of its offices in New York City a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The

-67-

--------------------------------------------------------------------------------

 

entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(d)Effectiveness of Assignments.  Upon its receipt of (x) a duly completed
Assignment and Assumption executed by an assigning Lender and an assignee or (y)
to the extent applicable, an agreement incorporating an Assignment and
Assumption by reference pursuant to an Approved Electronic Platform as to which
the Administrative Agent and the parties to the Assignment and Assumption are
participants, the assignee’s completed Administrative Questionnaire (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) of this Section and any written consent to such
assignment required by paragraph (b) of this Section, the Administrative Agent
shall accept such Assignment and Assumption and record the information contained
therein in the Register; provided that if either the assigning Lender or the
assignee shall have failed to make any payment required to be made by it
pursuant to Section 2.04, 2.15(e) or 9.03(c), the Administrative Agent shall
have no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(e)Participations.  Any Lender may, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to one or more banks
or other entities (a “Participant”), other than an Ineligible Institution, in
all or a portion of such Lender’s rights and/or obligations under this Agreement
and the other Loan Documents (including all or a portion of its Commitment
and/or the Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement and the other Loan Documents shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative Agent
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement and the other Loan Documents. Any agreement or instrument pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce this Agreement and the other Loan Documents and
to approve any amendment, modification or waiver of any provision of this
Agreement or any other Loan Document; provided that such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. Subject to paragraph (f) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.12, 2.13 and 2.14 (subject to the requirements and
limitations therein, including the requirements under Section 2.14(e) (it being
understood that the documentation required under Section 2.14(e) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such Participant agrees to be subject to the
provisions of Sections 2.15 and 2.16 as if it were an assignee under paragraph
(b) of this Section.  Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such Commitment, Loan, or other obligation is in registered
form under Section 5f.103-1(c) or Proposed Section 1.163-5(b) of the United
States Treasury Regulations (or, in each case, any amended or successor
version). The entries in the Participant Register

-68-

--------------------------------------------------------------------------------

 

shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(f)Limitations on Rights of Participants.  A Participant shall not be entitled
to receive any greater payment under Section 2.12 or 2.14 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 2.14 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 2.14(e) as though it were a Lender.

(g)Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank or any central bank
having jurisdiction over such Lender, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledge or assignee for such Lender
as a party hereto.

Section 9.05.Survival

.  All covenants, agreements, representations and warranties made by the
Borrower herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and the making of any Loans, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid and so long as the
Commitments have not expired or terminated. The provisions of Sections 2.12,
2.13, 2.14 and 9.03 and Article VIII shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Commitments or
the termination of this Agreement or any provision hereof.

Section 9.06.Counterparts; Integration; Effectiveness; Electronic Execution

.  This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement and any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract between and among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy, emailed .pdf or any other
electronic means that reproduces an image of the actual executed signature page
shall be effective as delivery of a manually executed counterpart of this
Agreement. The words “execution,” “signed,” “signature,” “delivery,” and words
of like import in or relating to any document to be signed in connection with
this Agreement and the transactions contemplated hereby shall be deemed to
include Electronic Signatures, deliveries or the keeping of records in
electronic form, each of which shall be of the

-69-

--------------------------------------------------------------------------------

 

same legal effect, validity or enforceability as a manually executed signature,
physical delivery thereof or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
nothing herein shall require the Administrative Agent to accept Electronic
Signatures in any form or format without its prior written consent.

Section 9.07.Severability

.  Any provision of this Agreement held to be invalid, illegal or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such invalidity, illegality or unenforceability without affecting the
validity, legality and enforceability of the remaining provisions hereof; and
the invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

Section 9.08.Right of Setoff

.  If an Event of Default shall have occurred and be continuing, each Lender is
hereby authorized at any time and from time to time, to the fullest extent
permitted by Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other indebtedness at
any time owing by such Lender to or for the credit or the account of the
Borrower against any of and all the obligations of the Borrower now or hereafter
existing under this Agreement held by such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement and although
such obligations may be unmatured. The rights of each Lender and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender or its Affiliates
may have.  Each Lender agrees to notify the Borrower and the Administrative
Agent promptly after any such setoff and application; provided that the failure
to give such notice shall not affect the validity of such setoff and
application.

Section 9.09.Governing Law; Jurisdiction; Etc.

(a)Governing Law.  This Agreement shall be construed in accordance with and
governed by the law of the State of New York.

(b)Claims. Each of the Lenders and the Administrative Agent hereby irrevocably
and unconditionally agrees that, notwithstanding the governing law provisions of
any applicable Loan Document, any claims brought against the Administrative
Agent by any Lender relating to this Agreement, any other Loan Document or the
consummation or administration of the transactions contemplated hereby or
thereby shall be construed in accordance with and governed by the law of the
State of New York.

(c)Submission to Jurisdiction.  Each of the parties hereto hereby irrevocably
and unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the United States District Court for the Southern District of
New York sitting in the Borough of Manhattan (or if such court lacks subject
matter jurisdiction, the Supreme Court of the State of New York sitting in
the  Borough of Manhattan), and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement or any other
Loan Document or the transactions relating hereto or thereto, or for recognition
or enforcement of any judgment, and each of the parties hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may (and any such claims, cross-claims or third party
claims brought against the Administrative Agent or any of its Related Parties
may only) be heard and determined in such Federal (to the extent permitted by
law) or New York State court.  Each of the parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement or in any other Loan Document shall
affect any right that the Administrative Agent or any Lender may otherwise have
to bring any action or proceeding relating to this

-70-

--------------------------------------------------------------------------------

 

Agreement or any other Loan Document against the Borrower or its properties in
the courts of any jurisdiction.

(d)Waiver of Venue.  Each party to this Agreement hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement in
any court referred to in paragraph (c) of this Section. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by Law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

(e)Service of Process.  Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 9.01. Nothing
in this Agreement will affect the right of any party to this Agreement to serve
process in any other manner permitted by Law.

Section 9.10.WAIVER OF JURY TRIAL

.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY
OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

Section 9.11.Headings

.  Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

Section 9.12.Treatment of Certain Information; Confidentiality

.

(a)Treatment of Certain Information.  The Borrower acknowledges that from time
to time financial advisory, investment banking and other services may be offered
or provided to the Borrower or one or more of its Subsidiaries (in connection
with this Agreement or otherwise) by any Lender or by one or more Subsidiaries
or Affiliates of such Lender and the Borrower hereby authorizes each Lender to
share any information delivered to such Lender by the Borrower and its
Subsidiaries pursuant to this Agreement, or in connection with the decision of
such Lender to enter into this Agreement, to any such Subsidiary or Affiliate,
it being understood that any such Subsidiary or Affiliate receiving such
information shall be bound by the provisions of paragraph (b) of this Section as
if it were a Lender hereunder. Such authorization shall survive the repayment of
the Loans, the expiration or termination of the Commitments or the termination
of this Agreement or any provision hereof.

(b)Confidentiality.  Each of the Administrative Agent and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (i) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (ii) to the extent requested by any Governmental
Authority (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (iii) to the extent required by any
Requirement of Law or by any subpoena or similar legal process, (iv) to any
other party to this Agreement, (v) in connection

-71-

--------------------------------------------------------------------------------

 

with the exercise of any remedies hereunder or under any other Loan Document or
any suit, action or proceeding relating to this Agreement or any other Loan
Document or the enforcement of rights hereunder or thereunder, (vi) subject to
an agreement in writing containing provisions substantially the same as those of
this paragraph and for the benefit of the Borrower, to (a) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (b) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (vii) on a confidential basis to (1) any
rating agency in connection with rating the Borrower or its Subsidiaries or the
credit facilities provided for herein or (2) the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of identification
numbers with respect to the credit facilities provided for herein, (viii) with
the consent of the Borrower or (ix) to the extent such Information (A) becomes
publicly available other than as a result of a breach of this paragraph or (B)
becomes available to the Administrative Agent or any Lender on a nonconfidential
basis from a source other than the Borrower. For the purposes of this paragraph,
“Information” means all information received from the Borrower relating to the
Borrower, its Subsidiaries or their business, other than any such information
that is available to the Administrative Agent or any Lender on a nonconfidential
basis prior to disclosure by the Borrower and other than information pertaining
to this Agreement routinely provided by arrangers to data service providers,
including league table providers, that serve the lending industry. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THE IMMEDIATELY
PRECEDING PARAGRAPH FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE
MATERIAL NON-PUBLIC INFORMATION CONCERNING THE BORROWER AND  ITS RELATED PARTIES
OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER AND ITS RELATED
PARTIES OR THEIR RESPECTIVE SECURITIES.  ACCORDINGLY, EACH LENDER REPRESENTS TO
THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAW.

Section 9.13.USA PATRIOT Act

.  Each Lender that is subject to the requirements of the Patriot Act hereby
notifies the Borrower that pursuant to the requirements of the Patriot Act, it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender to identify the Borrower in
accordance with the Patriot Act.

Section 9.14.Interest Rate Limitation

.  Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other

-72-

--------------------------------------------------------------------------------

 

amounts which are treated as interest on such Loan under applicable law
(collectively the “Charges”), shall exceed the maximum lawful rate (the “Maximum
Rate”) which may be contracted for, charged, taken, received or reserved by the
Lender holding such Loan in accordance with applicable law, the rate of interest
payable in respect of such Loan hereunder, together with all Charges payable in
respect thereof, shall be limited to the Maximum Rate and, to the extent lawful,
the interest and Charges that would have been payable in respect of such Loan
but were not payable as a result of the operation of this Section shall be
cumulated and the interest and Charges payable to such Lender in respect of
other Loans or periods shall be increased (but not above the Maximum Rate
therefor) until such cumulated amount, together with interest thereon at the
NYFRB Rate to the date of repayment, shall have been received by such Lender.

Section 9.15.No Fiduciary Duty, etc.

.  

(a)The Borrower acknowledges and agrees, and acknowledges its Subsidiaries’
understanding, that no Credit Party will have any obligations except those
obligations expressly set forth herein and in the other Loan Documents and each
Credit Party is acting solely in the capacity of an arm’s length contractual
counterparty to the Borrower with respect to the Loan Documents and the
transactions contemplated herein and therein and not as a financial advisor or a
fiduciary to, or an agent of, the Borrower or any other person.  The Borrower
agrees that it will not assert any claim against any Credit Party based on an
alleged breach of fiduciary duty by such Credit Party in connection with this
Agreement and the transactions contemplated hereby.  Additionally, the Borrower
acknowledges and agrees that no Credit Party is advising the Borrower as to any
legal, tax, investment, accounting, regulatory or any other matters in any
jurisdiction.  The Borrower shall consult with its own advisors concerning such
matters and shall be responsible for making its own independent investigation
and appraisal of the transactions contemplated herein or in the other Loan
Documents, and the Credit Parties shall have no responsibility or liability to
the Borrower with respect thereto.

(b)The Borrower further acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Credit Party, together with its
Affiliates, is a full service securities or banking firm engaged in securities
trading and brokerage activities as well as providing investment banking and
other financial services.  In the ordinary course of business, any Credit Party
may provide investment banking and other financial services to, and/or acquire,
hold or sell, for its own accounts and the accounts of customers, equity, debt
and other securities and financial instruments (including bank loans and other
obligations) of, the Borrower, its Subsidiaries and other companies with which
the Borrower or any of its Subsidiaries may have commercial or other
relationships.  With respect to any securities and/or financial instruments so
held by any Credit Party or any of its customers, all rights in respect of such
securities and financial instruments, including any voting rights, will be
exercised by the holder of the rights, in its sole discretion.

(c)In addition, the Borrower acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Credit Party and its Affiliates may be
providing debt financing, equity capital or other services (including financial
advisory services) to other companies in respect of which the Borrower or any of
its Subsidiaries may have conflicting interests regarding the transactions
described herein and otherwise.  No Credit Party will use confidential
information obtained from the Borrower by virtue of the transactions
contemplated by the Loan Documents or its other relationships with the Borrower
in connection with the performance by such Credit Party of services for other
companies, and no Credit Party will furnish any such information to other
companies.  The Borrower also acknowledges that no Credit Party has any
obligation to use in connection with the transactions contemplated by the Loan
Documents, or to furnish to the Borrower or any of its Subsidiaries,
confidential information obtained from other companies.

-73-

--------------------------------------------------------------------------------

 

Section 9.16.Acknowledgement and Consent to Bail-In of EEA Financial
Institutions

.  Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b)the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)a reduction in full or in part or cancellation of any such liability;

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii)the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

Section 9.17.Termination of Commitments under Existing Credit Agreement

.  Each of the signatories hereto that is also a party to the Existing Credit
Agreement hereby agrees that, on and as of the Effective Date, all of the
“Commitments” (as defined in the Existing Credit Agreement) will be terminated
and cancelled automatically and any and all required notice periods in
connection with such termination and any repayments or prepayments in connection
therewith are hereby waived and of no further force and effect.

[Signature Pages Follow]

 

-74-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.

FIRST AMERICAN FINANCIAL
CORPORATION

By /s/ Mark E. Seaton
Name:Mark E. Seaton
Title:CFO & EVP


Signature Page to Credit Agreement

First American Financial Corporation

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A., individually as a Lender and as Administrative Agent

By /s/ James S. Mintzer
Name: James S. Mintzer
Title:Executive Director


Signature Page to Credit Agreement

First American Financial Corporation

--------------------------------------------------------------------------------

 

PNC BANK, NATIONAL ASSOCIATION, as a Lender

By /s/ Nicole Limberg
Name:Nicole Limberg
Title:SVP, MD


Signature Page to Credit Agreement

First American Financial Corporation

--------------------------------------------------------------------------------

 

U.S. BANK NATIONAL ASSOCIATION, as a Lender

By /s/ James F. Cooper
Name: James F. Cooper
Title: Sr. V/President


Signature Page to Credit Agreement

First American Financial Corporation

--------------------------------------------------------------------------------

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender

By /s/ Grainne Pergolini
Name:Grainne Pergolini
Title:Managing Director


Signature Page to Credit Agreement

First American Financial Corporation

--------------------------------------------------------------------------------

 

BANK OF THE WEST, as a Lender

By /s/ Frank Lace
Name: Frank Lace
Title:Sr. Credit Officer, VP


Signature Page to Credit Agreement

First American Financial Corporation

--------------------------------------------------------------------------------

 

BMO HARRIS BANK, as a Lender

By /s/ Sean Ball
Name:Sean Ball
Title:Managing Director


Signature Page to Credit Agreement

First American Financial Corporation

--------------------------------------------------------------------------------

 

CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender

By /s/ Jonathan Malden
Name:Johnathan Malden
Title:Senior Director


Signature Page to Credit Agreement

First American Financial Corporation

--------------------------------------------------------------------------------

 

CITIBANK, N.A., as a Lender

By /s/ Bradley Colehour
Name:Bradley Colehour
Title:Vice President


Signature Page to Credit Agreement

First American Financial Corporation

--------------------------------------------------------------------------------

 

CITY NATIONAL BANK, as a Lender

By /s/ Forrest McGann
Name:Forrest McGann
Title:VP/Senior Credit Officer


Signature Page to Credit Agreement

First American Financial Corporation

--------------------------------------------------------------------------------

 

KEYBANK NATIONAL ASSOCIATION, as a Lender

By /s/ James Cribbet
Name:James Cribbet
Title:SVP


Signature Page to Credit Agreement

First American Financial Corporation

--------------------------------------------------------------------------------

 

COMPASS BANK, as a Lender

By /s/ Raj Nambiar
Name:Raj Nambiar
Title:Sr. Vice President


Signature Page to Credit Agreement

First American Financial Corporation

--------------------------------------------------------------------------------

 

MUFG BANK, LTD., as a Lender

By /s/ Shanshan Yang
Name:Shanshan (Sunny) Yang
Title:Director


Signature Page to Credit Agreement

First American Financial Corporation

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A., as a Lender

By /s/ Chris Choi
Name:Chris Choi
Title:Director


Signature Page to Credit Agreement

First American Financial Corporation

--------------------------------------------------------------------------------

 

BANK OF HAWAII, as a Lender

By /s/ Terri Okada
Name:Terri Okada
Title:Senior Vice President


Signature Page to Credit Agreement

First American Financial Corporation

--------------------------------------------------------------------------------

 

BANK UNITED, N.A., as a Lender

By /s/ Craig Kincade
Name:Craig Kincade
Title:Senior Vice President


Signature Page to Credit Agreement

First American Financial Corporation

--------------------------------------------------------------------------------

 

CITIZENS BANK, N.A., as a Lender

By /s/ Kathryn Hinderhofer
Name:Kathryn Hinderhofer
Title:Vice President


Signature Page to Credit Agreement

First American Financial Corporation

--------------------------------------------------------------------------------

 

COMERICA BANK, as a Lender

By /s/ Robert Yates
Name:Robert Yates
Title:VP, Relationship Manager


Signature Page to Credit Agreement

First American Financial Corporation

--------------------------------------------------------------------------------

 

SUNTRUST BANK, as a Lender

By /s/ Christian Sumulong
Name:Christian Sumulong
Title:Vice President


Signature Page to Credit Agreement

First American Financial Corporation

--------------------------------------------------------------------------------

 

BOKF, N.A. d/b/a BANK OF OKLAHOMA, as a Lender

By /s/ Andrew Kowalski
Name:Andrew Kowalski
Title:AVP


Signature Page to Credit Agreement

First American Financial Corporation

--------------------------------------------------------------------------------

 

BARCLAYS BANK PLC, as a Lender

By /s/ Ronnie Glenn
Name:Ronnie Glenn
Title:Director


Signature Page to Credit Agreement

First American Financial Corporation

--------------------------------------------------------------------------------

 

EAST WEST BANK, as a Lender

By /s/ Dana Hua
Name:Dana Hua
Title:VP – Relationship Manager

 

Signature Page to Credit Agreement

First American Financial Corporation

--------------------------------------------------------------------------------

 

SCHEDULE 1.01

Commitments

Name of Lender

 

Commitments ($)

JPMORGAN CHASE BANK, N.A.

 

$48,000,000

PNC BANK, NATIONAL ASSOCIATION

 

$48,000,000

U.S. BANK NATIONAL ASSOCIATION

 

$48,000,000

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

$48,000,000

BANK OF THE WEST

 

$38,000,000

BMO HARRIS BANK

 

$38,000,000

CAPITAL ONE, NATIONAL ASSOCIATION

 

$38,000,000

CITIBANK, N.A.

 

$38,000,000

CITY NATIONAL BANK

 

$38,000,000

KEYBANK NATIONAL ASSOCIATION

 

$38,000,000

COMPASS BANK

 

$32,000,000

MUFG BANK, LTD.

 

$32,000,000

BANK OF AMERICA, N.A.

 

$30,000,000

BANK OF HAWAII

 

$30,000,000

BANK UNITED, N.A.

 

$30,000,000

CITIZENS BANK, N.A.

 

$30,000,000

COMERICA BANK

 

$30,000,000

SUNTRUST BANK

 

$30,000,000

BOKF, N.A.

 

$15,000,000

BARCLAYS BANK PLC

 

$15,000,000

EAST WEST BANK

 

$6,000,000

TOTAL

 

$700,000,000

 

 

Schedule 1.01 to Credit Agreement

--------------------------------------------------------------------------------

 

EXHIBIT A

[Form of Assignment and Assumption]

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the facility identified below and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

1.Assignor:

2.Assignee:
[and is an Affiliate/Approved Fund of [identify Lender]1

3.Borrower(s):First American Financial Corporation

4.

Administrative Agent:JPMorgan Chase Bank, N.A., as the administrative agent
under the Credit Agreement

5.

Credit Agreement:Credit Agreement dated as of April 30, 2019 among First
American Financial Corporation, the Lenders parties thereto and JPMorgan Chase
Bank, N.A., as Administrative Agent.

 

1    

Select as applicable.

Assignment and Assumption

- 1 -

--------------------------------------------------------------------------------

 

6.

Assigned Interest:

Aggregate Amount of Commitment/Loans for all Lenders

Amount of Commitment/Loans Assigned

Percentage Assigned of Commitment/Loans2

$

$

%

$

$

%

$

$

%

 

Effective Date:                                  , 201     [TO BE INSERTED BY
ADMINISTRATIVE

AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower and its Related Parties or their
respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including federal and state securities laws.

The terms set forth in this Assignment and Assumption are hereby agreed to:

ASSIGNOR

[NAME OF ASSIGNOR]


By:
Title:    

ASSIGNEE

[NAME OF ASSIGNEE]


By:
Title:    

 

2    

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

Assignment and Assumption

- 2 -

--------------------------------------------------------------------------------

 

Consented to and Accepted:

JPMORGAN CHASE BANK, N.A.,
  as Administrative Agent


By
Title:  

[Consented to:]3

FIRST AMERICAN FINANCIAL CORPORATION


By
Title:  

 

 

3    

To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement.

Assignment and Assumption

- 3 -

--------------------------------------------------------------------------------

 

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

1.

Representations and Warranties.

1.1 Assignor.  The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of the
Credit Agreement, (iv) any requirements under applicable law for the Assignee to
become a lender under the Credit Agreement or to charge interest at the rate set
forth therein from time to time or (v) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under the Credit Agreement.

1.2. Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement and under applicable law
that are required to be satisfied by it in order to acquire the Assigned
Interest and become a Lender, (iii) from and after the Effective Date, it shall
be bound by the provisions of the Credit Agreement as a Lender thereunder and,
to the extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it has received a copy of the Credit Agreement, together with
copies of the most recent financial statements delivered pursuant to Section
5.01 thereof, as applicable, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent, any Arranger, the Assignor or any other
Lender or any of their respective Related Parties, and (v) attached to the
Assignment and Assumption is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, any Arranger, Syndication Agent,
Documentation Agent, the Assignor or any other Lender or any of their respective
Related Parties, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Lender.

2. Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions.  This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Acceptance and
adoption of the terms of this Assignment and Assumption by the Assignee and the
Assignor by Electronic Signature or delivery of an executed counterpart of a
signature page of this Assignment and

Annex 1 to Assignment Agreement

- 1 -

--------------------------------------------------------------------------------

 

Assumption by any Approved Electronic Platform shall be effective as delivery of
a manually executed counterpart of this Assignment and Assumption. This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 

Annex 1 to Assignment Agreement

- 2 -

--------------------------------------------------------------------------------

 

EXHIBIT B-1

[Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are Not
Partnerships For U.S. Federal Income Tax Purposes)]

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of April 30, 2019 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among First American Financial Corporation (the
“Borrower”), the Lenders party thereto and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”).  

Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any promissory note(s) evidencing such Loan(s)) in
respect of which it is providing this certificate, (ii) it is not a bank within
the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (iv) it is not a controlled foreign corporation related to the Borrower
as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

By:
Name:
Title:

Date: __________, 20[__]

 

Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

- 1 -

--------------------------------------------------------------------------------

 

EXHIBIT B-2

[Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes)]

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of April 30, 2019 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among First American Financial Corporation (the
“Borrower”), the Lenders party thereto and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”).  

Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing, and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

By:
Name:
Title:

Date: ________ __, 20[__]

 

Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

- 1 -

--------------------------------------------------------------------------------

 

EXHIBIT B-3

[Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are
Partnerships For U.S. Federal Income Tax Purposes)]

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of April 30, 2019 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among First American Financial Corporation (the
“Borrower”), the Lenders party thereto and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”).  

Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.  

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption:  (i) an IRS Form W-8BEN or
W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

By:
Name:
Title:

Date: ________ __, 20[__]

 

Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are
Partnerships For U.S. Federal Income Tax Purposes)

- 1 -

--------------------------------------------------------------------------------

 

EXHIBIT B-4

[Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are
Partnerships For U.S. Federal Income Tax Purposes)]

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of April 30, 2019 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among [Borrower] (the “Borrower”), the Lenders party
thereto and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).  

Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any promissory note(s) evidencing such Loan(s)) in respect of which
it is providing this certificate, (ii) its direct or indirect partners/members
are the sole beneficial owners of such Loan(s) (as well as any Note(s)
evidencing such Loan(s)), (iii) with respect to the extension of credit pursuant
to the Credit Agreement or any other Loan Document, neither the undersigned nor
any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption:  (i) an IRS
Form W-8BEN or W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN or W-8BEN-E from each of such partner’s/member’s beneficial owners
that is claiming the portfolio interest exemption.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

By:
Name:
Title:

Date: ________ __, 20[__]

 

 

 

Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are
Partnerships For U.S. Federal Income Tax Purposes)

- 1 -

--------------------------------------------------------------------------------

 

EXHIBIT C

[Form of Increasing Lender Supplement]

INCREASING LENDER SUPPLEMENT, dated __________, 20___ (this “Supplement”), by
and among each of the signatories hereto, to the Credit Agreement, dated as of
April 30, 2019 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among First American Financial
Corporation (the “Borrower”), the Lenders party thereto and JPMorgan Chase Bank,
N.A., as administrative agent (in such capacity, the “Administrative Agent”).

W I T N E S S E T H

WHEREAS, pursuant to Section 2.18 of the Credit Agreement, the Borrower has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the total Commitments and/or one or more tranches of
Incremental Term Loans under the Credit Agreement by requesting one or more
Lenders to increase the amount of its Commitment and/or to participate in such a
tranche;

WHEREAS, the Borrower has given notice to the Administrative Agent of its
intention to [increase the total Commitments] [and] [enter into a tranche of
Incremental Term Loans] pursuant to such Section 2.18; and

WHEREAS, pursuant to Section 2.18 of the Credit Agreement, the undersigned
Increasing Lender now desires to [increase the amount of its Commitment] [and]
[participate in a tranche of Incremental Term Loans] under the Credit Agreement
by executing and delivering to the Borrower and the Administrative Agent this
Supplement;

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

1.The undersigned Increasing Lender agrees, subject to the terms and conditions
of the Credit Agreement, that on the date of this Supplement it shall [have its
Commitment increased by $[__________], thereby making the aggregate amount of
its total Commitments equal to $[__________]] [and] [participate in a tranche of
Incremental Term Loans with a commitment amount equal to $[__________] with
respect thereto].

2.The Borrower hereby represents and warrants that no Default has occurred and
is continuing on and as of the date hereof.

3.Terms defined in the Credit Agreement shall have their defined meanings when
used herein.

4.This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

5.This Supplement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same document.




Increasing Lender Supplement

- 1 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

[INSERT NAME OF INCREASING LENDER]

By:
Name:
Title:

Accepted and agreed to as of the date first written above:

FIRST AMERICAN FINANCIAL CORPORATION

By:
Name:
Title:

Acknowledged as of the date first written above:

JPMORGAN CHASE BANK, N.A.
as Administrative Agent

By:
Name:
Title:

 

Increasing Lender Supplement

- 2 -

--------------------------------------------------------------------------------

 

EXHIBIT D

[Form of Augmenting Lender Supplement]

AUGMENTING LENDER SUPPLEMENT, dated __________, 20___ (this “Supplement”), by
and among each of the signatories hereto, to the Credit Agreement, dated as of
April 30, 2019 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among First American Financial
Corporation (the “Borrower”), the Lenders party thereto and JPMorgan Chase Bank,
N.A., as administrative agent (in such capacity, the “Administrative Agent”).

W I T N E S S E T H

WHEREAS, the Credit Agreement provides in Section 2.18 thereof that any bank,
financial institution or other entity may [extend Commitments] [and]
[participate in tranches of Incremental Term Loans] under the Credit Agreement
subject to the approval of the Borrower and the Administrative Agent, by
executing and delivering to the Borrower and the Administrative Agent a
supplement to the Credit Agreement in substantially the form of this Supplement;
and

WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto;

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

1.The undersigned Augmenting Lender agrees to be bound by the provisions of the
Credit Agreement and agrees that it shall, on the date of this Supplement,
become a Lender for all purposes of the Credit Agreement to the same extent as
if originally a party thereto, with a [Commitment with respect to Loans of
$[__________]] [and] [a commitment with respect to Incremental Term Loans of
$[__________]].

2.The undersigned Augmenting Lender (a) represents and warrants that it is
legally authorized to enter into this Supplement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and has reviewed such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Supplement; (c) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other instrument or document furnished pursuant hereto or thereto;
(d) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement or any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are incidental thereto; and (e) agrees that it will
be bound by the provisions of the Credit Agreement and will perform in
accordance with its terms all the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender.

3.The undersigned’s address for notices for the purposes of the Credit Agreement
is as follows:

[___________]

4.The Borrower hereby represents and warrants that no Default has occurred and
is continuing on and as of the date hereof.

Augmenting Lender Supplement

- 1 -

--------------------------------------------------------------------------------

 

5.Terms defined in the Credit Agreement shall have their defined meanings when
used herein.

6.This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

7.This Supplement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same document.

[remainder of this page intentionally left blank]




Augmenting Lender Supplement

- 2 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

[INSERT NAME OF AUGMENTING LENDER]

By:
Name:
Title:

Accepted and agreed to as of the date first written above:

FIRST AMERICAN FINANCIAL CORPORATION

By:
Name:
Title:

Acknowledged as of the date first written above:

JPMORGAN CHASE BANK, N.A.
as Administrative Agent

By:
Name:
Title:

 

Augmenting Lender Supplement

- 3 -